      Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 1 of 68 PAGEID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


 MSP RECOVERY CLAIMS, SERIES LLC
 MSPA CLAIMS 1, LLC; and
 MAO-MSO RECOVERY II, LLC, SERIES
 PMPI,

 Plaintiffs,                                                   DEMAND FOR JURY TRIAL

 v.

 ABBVIE        INC.,    ABBOTT
 LABORATORIES,
 ABBOTT RESPIRATORY, LLC, BARR
 PHARMACEUTICALS INC., DURAMED
 PHARMACEUTICALS INC., DURAMED
 PHARMACEUTICALS SALES CORP.,
 TEVA PHARMACEUTICALS USA, INC.,
 and   TEVA     PHARMACEUTICALS
 INDUSTRIES LIMITED,

 Defendants.
______________________________________/


                                 CLASS ACTION COMPLAINT

                                      I.      INTRODUCTION

        1.     Plaintiffs bring this antitrust action on behalf of MAOs and other Medicare

downstream entities (the “Class”), i.e., those at the end of the chain of distribution, that purchased,

paid and/or provided reimbursement for extended-release niacin for themselves, insureds or

beneficiaries for consumption and not for resale (see Class Definition below), which is sold by

AbbVie (and was sold previously by Abbott and Kos Pharmaceuticals, Inc. (“Kos”)) under the

brand name Niaspan. For years, Niaspan was the only extended-release version of niacin approved

as a once-a-day prescription therapy for treating mixed lipid disorders. Plaintiffs seek to recover

overcharge damages and other relief as a result of the harm incurred by the Class due to

                                            Page 1 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 2 of 68 PAGEID #: 2



Defendants’ anticompetitive conduct, which prevented a less expensive generic equivalent of

Niaspan from entering the market for years. Defendants’ anticompetitive conduct is a violation of

state antitrust laws, state consumer protection laws, and state unjust enrichment laws.

       2.      The anticompetitive course of conduct described in this Complaint was set in

motion by two companies -- Kos and Barr. Niaspan was Kos’ most important product, comprising

nearly two-thirds of Kos’ annual sales. When Barr sought regulatory approval to launch a generic

equivalent of Niaspan, Kos sued Barr, alleging various patent infringement claims. By March of

2005, Barr was prepared and poised to launch its extended-release niacin generic product

immediately upon receiving final approval from the FDA. In order to delay the dramatic loss of

Kos’ profits from Niaspan that would have occurred immediately upon Barr’s launch, Kos and

Barr reached an eleventh-hour, unlawful market allocation agreement pursuant to which Kos

agreed to pay Barr tens of millions of dollars over the next eight years in exchange for Barr’s

continuing commitment not to sell an AB-rated bioequivalent generic extended-release niacin

product (referred to hereafter as “generic equivalent”) in competition with Niaspan (the “Reverse

Payment Agreement” or “Agreement”). The essential terms of the agreement are as follows:

       a.      Kos agreed to pay Barr tens of millions of dollars in exchange for Barr’s

               commitment to postpone competing with a generic equivalent of Niaspan until

               September 20, 2013;

       b.      Kos’ payments to Barr included lump sum amounts (which Kos paid in 2005) and

               payments that were made as long as Barr delayed launching its generic equivalent

               of Niaspan (that is, until 2013);

       c.      Kos and Barr disguised their payments under a spurious supply agreement and an

               equally spurious promotion agreement -- notably, Kos’ payments to Barr far



                                           Page 2 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 3 of 68 PAGEID #: 3



               exceeded the value that Barr provided -- and Kos’ real purpose for making the

               payments was to induce Barr to refrain from competing with Kos;

       d.      In 2006, Defendant Abbott bought Kos, and Abbott continued to make payments

               to Barr (and its successor) in exchange for Barr continuing to refrain from

               competing in the Niaspan market, pursuant to the Reverse Payment Agreement;

       e.      In 2008, Defendant Teva bought Barr, and Teva continued to receive payments

               from Abbott (and its successor) and continued to refrain from competing with its

               generic equivalent of Niaspan, pursuant to the Reverse Payment Agreement;

       f.      In 2013, Abbott spun off its prescription drug business to AbbVie, and AbbVie has

               continued to make payments to Teva in exchange for Teva continuing to refrain

               from competing in the Niaspan market with its generic equivalent of Niaspan, under

               the Reverse Payment Agreement;

       g.      Teva did not launch its generic equivalent of Niaspan until September 20, 2013, the

               date agreed upon in the Reverse Payment Agreement; and

       h.      At all times, Kos/Abbott/AbbVie refrained from selling an authorized generic

               version of Niaspan pursuant to the Reverse Payment Agreement.

       3.      Defendants intended the Reverse Payment Agreement to create a bottleneck,

preventing other generic companies from launching their own generic equivalents to Niaspan

before Barr/Teva. As the first filer of an Abbreviated New Drug Application (“ANDA”) for a

generic equivalent of Niaspan, Barr/Teva is entitled to market its generic product for 180 days free

from competition from other generic products. The parties’ Reverse Payment Agreement blocks

any other generic products from coming to market until 180 days after September 20, 2013,

because the FDA will not approve any subsequently-filed ANDAs until the first-filer’s exclusivity



                                           Page 3 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 4 of 68 PAGEID #: 4



period has run, which will not occur until March of 2014. Defendants have also engaged in various

acts and practices, described below, to prevent any other generic company from dislodging the

bottleneck.

        4.      Defendants’ efforts have worked as planned, and have doubly harmed Plaintiffs and

other members of the Class. In exchange for the unlawful payments from Kos/Abbott/AbbVie,

Barr and Teva did, in fact, refrain from marketing a less-expensive generic equivalent of Niaspan.

And when Teva finally did enter with its generic Niaspan in September 2013, pursuant to the

Agreement, AbbVie refrained from launching an authorized generic version of Niaspan. Thus, the

Agreement resulted in very substantially delayed entry of the first generic Niaspan, and ensured

that when generic entry finally did occur there was only one generic available rather than two.

        5.      But for the Reverse Payment Agreement, a generic extended-release niacin product

would have been available to Plaintiffs and the Class as early as 2005. And when generic entry

occurred, Kos/Abbott/AbbVie would also have launched an authorized generic version, bringing

even more competition and lower prices to purchasers. Thus, absent the unlawful Reverse Payment

Agreement, Plaintiffs and the members of the Class would have paid less for their prescription

drug purchases. Because of Defendants’ agreement to delay generic competition for Niaspan,

Plaintiffs and the Class have paid hundreds of millions of dollars more for Niaspan than they would

have paid for their prescription drugs absent such conduct. At all times, the Defendants have shared

in the illicit profits that have resulted from the artificially-inflated Niaspan prices.

        6.      Plaintiffs bring this action on their own behalf and as a class action on behalf of the

Class defined below. Plaintiffs seek a judgment declaring that the Reverse Payment Agreement,

as further described below, is unlawful. Plaintiffs also assert claims for compensatory and/or treble

damages and equitable relief for continuing violations of the State laws enumerated below.



                                             Page 4 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 5 of 68 PAGEID #: 5



                               II. JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

this is a class action involving common questions of law or fact in which the aggregate amount in

controversy exceeds $5,000,000, there are more than one hundred members of the Class, and at

least one member of the putative Class is a citizen of a state different from that of one of the

Defendants.

       8.      This Court also has supplemental jurisdiction over Plaintiffs’ pendent state law

claims pursuant to 28 U.S.C. § 1367.

       9.      This Court has jurisdiction over the Defendants because they are present in the

United States, they do business in the United States, they have registered agents in the United

States, they may be found in the United States, and/or they are otherwise subject to the service of

process. Defendants have filed appearances in this matter in this Court.

       10.     Venue is appropriate within this District under 28 U.S.C. §1391(b) and (c), because

Defendants transact business within this District, and because the interstate trade and commerce,

hereinafter described, is carried out, in substantial part, in this District. However, venue is also

proper in the Eastern District of Pennsylvania, where the Judicial Panel on Multidistrict Litigation

has ruled that this case should proceed be consolidated and coordinated pretrial purposes. Plaintiffs

do not object to the transfer of this case to the Eastern District of Pennsylvania for consolidation

in the MDL.

                                          III. PARTIES

       11.     MSP Recovery Claims, Series LLC, is a Delaware entity with its principal place of

business located at 5000 S.W. 75th Avenue, Suite 400, Miami, FL 33155. Numerous Medicare

Advantage plans, including Medicare Advantage Organizations (“MAOs”), Independent Practice



                                           Page 5 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 6 of 68 PAGEID #: 6



Associations (“IPAs”), Management Service Organizations (“MSOs”), Health Maintenance

Organizations (“HMOs”), and other Medicare downstream entities, across the United States have

assigned their rights to MSP Recovery Claims, Series LLC, to recover payments for fraudulently-

inflated prescriptions. As a result of these assignments, MSP Recovery Claims, Series LLC, is

empowered and has standing herein to pursue the claims of its Assignors that purchased brand-

name Niaspan (other than for resale) and/or its generic equivalent (other than for resale). Plaintiff

paid more than it would have absent Defendants’ unlawful agreement to prevent and delay generic

entry.

         12.   Plaintiff MSPA Claims 1, LLC is a Florida entity, with its principal place of

business located at 2600 S. Douglas Rd., Suite 1008, Coral Gables, FL 33134. Numerous

Medicare Advantage plans,        including MAOs, IPAs, MSOs, HMOs, and other Medicare

downstream entities. have assigned their rights to MSPA Claims 1, LLC to recover payments for

fraudulently-inflated prescriptions. As a result of these assignments, MSPA Claims 1, LLC is

empowered and has standing herein to pursue the claims of its Assignors that purchased brand-

name Niaspan (other than for resale) and/or its generic equivalent (other than for resale). Plaintiff

paid more than it would have absent Defendants’ unlawful agreement to prevent and delay generic

entry.

         13.   Plaintiff, MAO-MSO Recovery II, LLC, Series PMPI is a Delaware entity with its

principal place of business located at 45 Legion Drive, Cresskill, NJ 07626. Numerous Medicare

Advantage plans, including MAOs, IPAs, MSOs, HMOs, and other Medicare downstream

entities, have assigned their rights to MAO-MSO Recovery II, LLC to recover payments for

fraudulently-inflated prescriptions. As a result of these assignments, MAO-MSO Recovery II,

LLC is empowered and has standing herein to pursue the claims of its Assignors that purchased



                                           Page 6 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 7 of 68 PAGEID #: 7



brand-name Niaspan (other than for resale) and/or its generic equivalent (other than for resale).

Plaintiff paid more than it would have absent Defendants’ unlawful agreement to prevent and delay

generic entry.

       14.       During the relevant time period, Plaintiffs’ Assignors paid a substantial amount of

money for Niaspan prescriptions.

       15.       Defendant Abbott is a corporation organized and existing under the laws of the state

of Illinois, with its principal place of business located at 100 Abbott Park Road, Abbott Park,

Illinois. Abbott purchased Kos in a tender offer transaction in 2006. On or about January 1, 2013,

Abbott spun off most of its pharmaceuticals operations to AbbVie. At all relevant times, Defendant

Abbott sold Niaspan and engaged in the conduct challenged in this case and attributed to Abbott,

itself and/or through its various employees and/or other agents acting within the course and scope

of their duties and/or with actual, apparent, or ostensible authority in connection therewith.

       16.       Defendant Abbott Respiratory is a limited liability corporation organized and

existing under the laws of the State of Delaware, with its principal place of business located at 100

Abbott Park Road, Abbott Park, Illinois. Abbott respiratory was a wholly-owned subsidiary of Kos

Pharmaceuticals, Inc., and is now a wholly-owned subsidiary of Abbott Laboratories. Abbott

Respiratory is the exclusive licensee of various patents that purport to cover Niaspan and/or to

cover methods of using Niaspan. At all relevant times, Defendant Abbott Respiratory engaged in

the conduct challenged in this case and attributed to it and its parents, by itself and/or through its

various employees and/or other agents acting within the course and scope of their duties and/or

with actual, apparent, or ostensible authority in connection therewith. In this Complaint, references

to “Abbott” include Defendant Abbott Respiratory.




                                            Page 7 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 8 of 68 PAGEID #: 8



       17.     Defendant AbbVie is a corporation organized and existing under the laws of the

state of Delaware, with its principal place of business at 1 North Waukegan Road, North Chicago,

Illinois. As of January 1, 2013, Abbott spun off most of its pharmaceuticals operations to AbbVie.

At all relevant times, Defendant AbbVie sold Niaspan and engaged in the conduct challenged in

this case and attributed to AbbVie, itself and/or through its various employees and/or other agents

acting within the course and scope of their duties and/or with actual, apparent, or ostensible

authority in connection therewith.

       18.     Defendant Barr is a corporation organized under the laws of the state of Delaware,

with its principal place of business located at 400 Chestnut Ridge Road, Woodcliff Lake, New

Jersey. Prior to 2004, Barr was known as Barr Laboratories, Inc. In 2008, Barr became a wholly-

owned subsidiary of Teva. At all relevant times, Defendant Barr engaged in the conduct challenged

in this case and attributed to Barr, itself and/or through its various employees and/or other agents

acting within the course and scope of their duties and/or with actual, apparent, or ostensible

authority in connection therewith.

       19.     Defendant Duramed is a corporation organized under the laws of the state of

Delaware, with its principal place of business located at 400 Chestnut Ridge Road, Woodcliff

Lake, New Jersey. Until 2008, Duramed was a subsidiary of Barr. In 2008, when Teva purchased

Barr, Duramed became a subsidiary of Teva. Duramed is now known as Teva Women’s Health

Inc. At all relevant times, Defendant Duramed engaged in the conduct challenged in this case and

attributed to Duramed, itself and/or through its various employees and/or other agents acting

within the course and scope of their duties and/or with actual, apparent, or ostensible authority in

connection therewith.




                                           Page 8 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 9 of 68 PAGEID #: 9



       20.     Defendant DPSC is a corporation organized under the laws of the state of Delaware,

with its principal places of business located at 400 Chestnut Ridge Road, Woodcliff Lake, New

Jersey. Until 2008, DPSC was a subsidiary of Barr. In 2008, when Teva purchased Barr, DPSC

became a subsidiary of Teva. At all relevant times, Defendant DPSC engaged in the conduct

challenged in this case and attributed to DPSC, itself and/or through its various employees and/or

other agents acting within the course and scope of their duties and/or with actual, apparent, or

ostensible authority in connection therewith.

       21.     Defendant Teva is a corporation organized and existing under the laws of Israel,

with its principal place of business at 5 Basel Street, P.O. Box 3190, Petach Tikva, Israel. Teva

has securities listed on the New York Stock Exchange, and has employees conducting business in

this District, including employees working as its Investor Relations contacts. Teva is a leading

manufacturer of generic drugs, and it is one of the largest sellers of generic drugs in the United

States. Teva purchased Barr in 2008, and Barr is now a wholly-owned subsidiary of Teva. Teva

has a facility in this District. At all relevant times, Defendant Teva engaged in the conduct

challenged in this case and attributed to Teva, itself and/or through its various employees and/or

other agents acting within the course and scope of their duties and/or with actual, apparent, or

ostensible authority in connection therewith. On September 20, 2013, Teva announced its launch

of a generic equivalent of Niaspan; that launch was pursuant to the terms of the agreement that

was originally reached by Kos and Barr in 2005, as discussed below.

       22.     Defendant Teva USA is a Delaware corporation with its principal place of business

located at 1090 Horsham Road, P.O. Box 1090, North Wales, Pennsylvania 19454. Teva USA is

a wholly-owned subsidiary of Teva Pharmaceutical Industries, Ltd. Teva USA manufactures

and/or distributes generic drugs for sale and use throughout the United States and in this judicial



                                           Page 9 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 10 of 68 PAGEID #: 10



district at the direction, under the control, and for the direct benefit of Defendant Teva. At all

relevant times, Defendant Teva USA engaged in the conduct challenged in this case and attributed

to Teva USA, itself and/or through its various employees and/or other agents acting within the

course and scope of their duties and/or with actual, apparent, or ostensible authority in connection

therewith.

       23.     Although not named as Defendant, Kos was one of the initiators of the unlawful

agreement described in this Complaint. Kos was a corporation organized under the laws of the

state of Florida, with its principal place of business located at 1 Cedar Brook Drive, Cranbury,

New Jersey. In 2006, Kos was merged into and became a part of Abbott, which became the

successor to all of Kos’ unlawful conduct described in this Complaint.

       24.     Although not named as Defendant, Kos Life Sciences, Inc. was one of the initiators

of the unlawful agreement described in this Complaint. Kos Life Sciences Inc. was a corporation

organized under the laws of the state of Delaware, with its principal place of business located at 1

Cedar Brook Drive, Cranbury, New Jersey. Kos Life Sciences Inc. was a wholly-owned subsidiary

of Kos. In 2006, when Kos was merged into Abbott, Kos Life Sciences Inc. became a Division of

Abbott Laboratories, and Abbott became the successor to all of Kos Life Sciences Inc.’s unlawful

conduct described in this Complaint.

       25.     All of Defendants’ actions described in this Complaint are part of, and in

furtherance of, the illegal restraint of trade alleged herein, and were authorized, ordered, and/or

performed by Defendants’ various officers, agents, employees, or other representatives while

actively engaged in the management of Defendants’ affairs, within the course and scope of their

duties and employment, and/or with the actual, apparent, and/or ostensible authority of

Defendants.



                                          Page 10 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 11 of 68 PAGEID #: 11



        26.     Although not named as Defendants, various other individuals and entities may have

participated as co-conspirators with Defendants, and may have engaged in conduct and made

statements in furtherance of the conspiracy.

                                         IV.      STANDING

        27.     Plaintiffs have been assigned all legal rights of recovery and reimbursement for

health care services and benefits provided by numerous Medicare Advantage plans, including

Medicare Advantage Organizations, Preferred Provider Organizations, Management Service

Organizations, and Independent Physician Associations (collectively, the “Assignors”), that

administer Medicare benefits for Medicare beneficiaries under Medicare Part C and/or Medicare

Part D; whether said rights arise from (i) contractual agreements, such as participation and network

agreements with capitation and risk sharing arrangements, and/or (ii) state and federal laws that

provide for the reimbursement of payments made by the assignor health plans, including the right

to recover claims for health care services on a fee-for-service basis.

        28.     One exemplar assignment from an MA plan to each Plaintiff is alleged herein to

establish standing. These assignment agreements are valid and binding contracts.

        29.     On 5/3/2016, Preferred Medical Plan, Inc. entered into an assignment with MSP

Recovery LLC. Said assignment included the following language “[c]lient hereby irrevocably

assigns, transfers, conveys, sets over and delivers to MSP Recovery, and any of its successors and

assigns, any and all of Client's right, title, ownership and interest in and all rights and claims against

primary payers and/or third parties that may be liable to Client arising from or relating to the

Claims, including claims under consumer protection statutes and laws, and all information relating

thereto, all of which shall constitute the “Assigned Claims”,[] as also specified in Section 1.1.”

The assignment contract was executed by individuals of majority, of sound mind, and with legal



                                               Page 11 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 12 of 68 PAGEID #: 12



authority to bind the respective parties. The assignment was entered under Florida law. On

8/8/2016, MSP Recovery, LLC entered into an assignment with MAO-MSO Recovery II LLC,

Series PMPI, irrevocably assigning its right to recover payments as assigned from Preferred

Medical Plan, Inc.     Said assignment included the following language “[a]ssignor, hereby

irrevocably assigns, sells, transfers, conveys, sets over and delivers to Assignee and is successors

and assigns, all of Assignor’s right, title, ownership and interest in and to all Assigned

Claims…whether based in contract, tort, statutory right, and any and all rights (including, but not

limited to, subrogation) to pursue and/or recover monies that Assignor had, may have had, or has

asserted against any party in connection with the Assigned Claims, and all rights and claims against

primary payers and/or third parties that may be liable to Assignor arising from or relating to the

Assigned Claims, including claims under consumer protection statutes and laws, and all

information relating thereto, all of which shall constitute the “Assigned Claims.” This second

assignment contract was executed by individuals of majority, of sound mind, and with legal

authority to bind the respective parties. This second assignment was entered under New York law.

Consideration was given between each party in executing these assignments. A copy of the

Preferred Medical Plan, Inc. assignment agreements referenced herein are attached together as

Exhibit A.


       30.     On 5/12/2017, SummaCare, Inc. entered into an assignment with MSP Recovery,

LLC. Said assignment included the following language “[c]lient hereby irrevocably assigns,

transfers, conveys, sets over and delivers to MSP Recovery, and any of its successors and assigns,

any and all of Client's right, title, ownership and interest in and to all Claims existing on the date

hereof, whether based in contract, tort, statutory right, and any and all rights (including, but not

limited to, subrogation) to pursue and/or recover monies for Client that Client had, may have had,


                                           Page 12 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 13 of 68 PAGEID #: 13



or has asserted against any party in connection with the Claims and all rights and claims against

primary payers and/or third parties that may be liable to client arising from or relating to the

Claims, including claims under consumer protection statutes and laws, and all information relating

thereto, all of which shall constitute the "Assigned Claims”...” The assignment contract was

executed by individuals of majority, of sound mind, and with legal authority to bind the respective

parties. The assignment was entered under Ohio law. On 6/12/2017, MSP Recovery, LLC entered

into an assignment with MSP Recovery Claims, Series LLC, irrevocably assigning its right to

recover payments as assigned from SummaCare, Inc. Said assignment included the following

language “Assignor,…irrevocably assigns, sells, transfers, conveys, sets over and Delivers to

Assignee and its successors and assigns, any and all of Assignors right, title ownership and interest

in and to the “Assigned Claims”, “Claims’, [“][sic]Assigned Assets” and “Assigned Documents”

….whether based in contract, tort, statutory right, and any and all rights (including but not limited

to, subrogation) to pursue and/or recover monies that Assignor had, may have had, or has asserted

against any party pursuant to the Agreement, including claims under consumer protection statutes

and laws, any and all rights and claims against primary payers and/r third parties that may be liable

to Client arising from or relating to the Claims and all information relating thereto. This second

assignment contract was executed by individuals of majority, of sound mind, and with legal

authority to bind the respective parties. This second assignment was entered under Delaware law.

Consideration was given between each party in executing these assignments. A copy of the

SummaCare assignment agreements referenced herein are attached together as Exhibit B.

        31.     On 12/16/2014, Interamerican Medical Center Group, LLC (IMC) entered into an

assignment with MSP Recovery, LLC. Said assignment included the following language “[c]lient

appoints, directs, and, otherwise, irrevocably assigns all of Client’s rights as it pertains to the rights



                                             Page 13 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 14 of 68 PAGEID #: 14



pursuant to any plan, State or Federal statute(s) whatsoever directly and/or indirectly for any of its

members and/or plan participants, and/or its rights pursuant to any agreement….” The assignment

contract was executed by individuals of majority, of sound mind, and with legal authority to bind

the respective parties. The assignment was entered under Florida law.                     On 2/20/2015, MSP

Recovery, LLC entered into an assignment with MSPA Claims 1, LLC, irrevocably assigning its

right to recover payments as assigned from Interamerican Medical Center Group, LLC (IMC).”

Said assignment included the following language “[a]ssignor hereby irrevocably assigns, transfers,

conveys, sets over, and delivers to Assignee or its assigns any and all of Assignor’s right, title,

ownership and interest in and to all rights and entitlements, that Assignor has, may have had, or

has asserted against third parties arising from or relating to the Claims.” This second assignment

contract was executed by individuals of majority, of sound mind, and with legal authority to bind

the respective parties. This second assignment was entered under Florida law. A copy of the IMC

assignment agreements referenced herein are attached together as Exhibit C.

        32.      At all material times hereto, one of Plaintiffs’ Assignors provided Medicare

benefits to MA plan beneficiaries, including payment for prescriptions of Niaspan. Attached hereto

as Exhibit D is a non-exclusive list of instances where Plaintiffs’ Assignors paid for prescriptions

of Niaspan. In Exhibit D, “MSP Mrd ID”, is the unique internal patient code used in place of an

individual's name. “MSP Member ID” is an internal code and abbreviation used to identify which

of Plaintiffs’ assignors insured the individual. 1 The other columns on the spreadsheet contain:

“NDC”, which are unique codes for pharmaceuticals that delineates the labeler, the drug, and the

dosage; “MSP DOS” is the date of service; “MSP_paid_amount-value” is how much the Plaintiffs’



1
 Payments for Niaspan by the exemplar assignors listed in the Appendix on Exhibit A are identified as follows:
payments by SummaCare, Inc. are listed as SMCR; payments by Intramerican Medical Group, LLC are listed as
IMC; and payments by Preferred Medical Plan, Inc. are listed as PMPI.

                                                 Page 14 of 68
    Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 15 of 68 PAGEID #: 15



assignors paid for the pharmaceutical; “MSP_bill_amount-value” is how much the Plaintiffs’

assignors billed for the pharmaceutical 2; “NPI_source” is the HIPAA-required national provider

identifier for the pharmaceutical provider, followed by the city and state of the pharmaceutical

provider.

    V.      REGULATORY BACKGROUND -- GENERIC DRUG APPROVAL PROCESS

                                 A. Generic Drugs Benefit Purchasers.

         33.     Generic competition enables purchasers, at all levels of the pharmaceutical supply

chain, to (a) purchase generic equivalents of the brand name drug at a substantially lower price

than the brand name drug, and (b) purchase the brand name drug at a reduced price. Generic

competition to a branded drug product can result in billions of dollars in savings for consumers,

insurers, pharmacies, and other drug purchasers.

         34.     Orally available generic solid dosage forms (tablets, capsules, etc.) that meet all of

the requirements for approval, are assigned an “AB” rating by the United States Food & Drug

Administration (“FDA”). The “AB” rating permits the generic drug to be substituted for the brand

name drug at the pharmacy counter.

         35.     All states permit (and some states require) pharmacists to automatically substitute

an AB-rated generic drug for the corresponding brand name drug unless the doctor has stated that

the prescription must be dispensed as written. Until a generic manufacturer enters the market, the

brand name manufacturer can charge supracompetitive prices profitably without material loss of

sales volume to generics.




2
  As will be further explained in the course of discovery, the zero amounts in the billed and paid columns are the
result of risk sharing and capitation agreements under the Medicare secondary payer laws. The zeros do not mean no
payment was made.

                                                 Page 15 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 16 of 68 PAGEID #: 16



       36.     Typically, the first AB-rated generic drug is priced significantly below its branded

counterpart. Upon the entry of additional AB-rated generics, drug prices generally decline further,

as more generic equivalents compete with each other.

       37.     Many third party payors (such as health insurance plans and Medicare programs)

have adopted policies to encourage the substitution of AB-rated generic drugs for their branded

counterparts. In addition, many consumers routinely switch from a branded drug to an AB-rated

generic drug once the generic becomes available. Consequently, AB-rated generic drugs typically

capture a significant share of their branded counterparts’ sales, causing a significant reduction of

the branded drug’s unit and dollar sales.

       38.     Once a generic equivalent hits the market, the generic quickly captures sales of the

branded drug, often capturing 80% or more of the market within the first six months. For many

drugs, within approximately one year after market entry, the generics have taken more than 90%

of the brand’s unit sales and sell for 15% of the price of the brand name product.

       39.     Brand manufacturers are well aware of generics’ rapid erosion of their previously

monopolized market. Consequently, brand name drug manufacturers have a strong interest in

delaying the start of generic competition.

                         B. The FDA Oversees New Drug Approvals.

       40.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a drug manufacturer,

wishing to market a new prescription drug, must submit a New Drug Application (“NDA”) to the

FDA and undergo a long, comprehensive, and costly testing process, after which, if successful, the

manufacturer will receive marketing approval from the FDA. See 21 U.S.C. §355(b)(1). An NDA

must include submission of specific data concerning the safety and effectiveness of the drug, as

well as any information on applicable patents. Id. at §§ 355(a) & (b).



                                             Page 16 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 17 of 68 PAGEID #: 17



       41.     When the FDA approves a brand name manufacturer’s NDA, the brand

manufacturer may list patents that the brand manufacturer believes could reasonably be asserted

against a generic manufacturer who makes, uses, or sells a generic equivalent of the brand name

drug) in the FDA’s “Orange Book,” or book of Approved Drug Products with Therapeutic

Equivalence Evaluations. 21 U.S.C. §§ 355 (b)(1) and (c)(2). New patents obtained after NDA

approval must be listed in the Orange Book as related to the NDA if the new patent claims either

the approved drug (for compound patents) or approved methods of use for the approved drug (for

method-of-use patents). The NDA holder is required to file information on any such patent with

the FDA within thirty days of the patent’s issuance. 21 U.S.C. §§ 355 (b)(1) and (c)(2).

 C. The Federal Government Encourages And Facilitates The Approval Of Generic Drugs
                     Through The Hatch-Waxman Amendments.

       42.     The Drug Price Competition and Patent Term Restoration Act of 1984, commonly

known as the Hatch-Waxman Act Amendments to the FDCA, changed the approval standards for

generic drugs. (See Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417,

98 Stat. 1585 (1984).) Under the Hatch-Waxman Act, once the FDA has approved a brand-name

drug for marketing, a manufacturer of a generic drug can obtain similar marketing approval

through use of abbreviated procedures. The Hatch-Waxman Act permits a generic manufacturer

to file an Abbreviated New Drug Application (“ANDA”) specifying that the generic has the same

active ingredients as, and is biologically equivalent to, the already-approved brand-name drug. In

this way the generic manufacturer can obtain approval while avoiding the costly and time-

consuming studies needed to obtain approval for a pioneer drug. The Hatch-Waxman process, by

allowing the generic to piggy-back on the pioneer’s approval efforts, speeds the introduction of

low-cost generic drugs to market, thereby furthering drug competition.




                                          Page 17 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 18 of 68 PAGEID #: 18



        43.     The FDCA and Hatch-Waxman Act operate on the presumption that bioequivalent

drug products are therapeutically equivalent and may be substituted for one another when the

products: (1) contain identical amounts of the same active ingredients in the same route of

administration and dosage form; (2) meet applicable standards of strength, quality, purity and

identity; (3) are manufactured in compliance with current good manufacturing practices

regulations; and (4) are adequately labeled. 21 U.S.C. § 355(j)(8)(B).

        44.     The Hatch-Waxman Act also sets forth special procedures for identifying, and

resolving, related patent disputes. It requires the pioneer brand-name manufacturer to list in its

NDA the number and the expiration date of any relevant patent. See 21 U.S.C. §355(b)(1). And it

requires the generic manufacturer in its ANDA to assure the FDA that the generic will not infringe

the brand-name’s patents. The generic manufacturer can provide this assurance in one of several

ways. See 21 U.S.C. §355(j)(2)(A)(vii). It can certify that the brand-name manufacturer has not

listed any relevant patents. It can certify that any relevant patents have expired. It can request

approval to market beginning when any still-in-force patents expire. Or, it can certify that any

listed, relevant patent is invalid or will not be infringed by the manufacture, use, or sale of the drug

described in the ANDA. See §355(j)(2)(A)(vii)(IV). Taking this last-mentioned route (called the

“Paragraph IV” route), automatically counts as patent infringement, see 35 U.S.C. §271(e)(2)(A)

(2006 ed., Supp. V), and often means provoking litigation. If the brand-name patentee brings an

infringement suit within 45 days, the FDA then must withhold approving the generic, usually for

a 30-month period, while the parties litigate patent validity (or infringement) in court. If the courts

decide the matter within that period, the FDA follows that determination; if they do not, the FDA

may go forward and give approval to market the generic product. See 21 U.S.C. §355(j)(5)(B)(iii).




                                            Page 18 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 19 of 68 PAGEID #: 19



       45.     The Hatch-Waxman Act provides a special incentive for a generic manufacturer to

be the first to file an ANDA taking the Paragraph IV route. That applicant will enjoy a period of

180 days of exclusivity (from the first commercial marketing of its drug). See §355(j)(5)(B)(iv).

That is, the FDA will not approve any subsequently-filed ANDA until the first-filer’s 180-day

exclusivity period has run. During that period of exclusivity, no other generic can compete with

the brand-name drug. If the first-to-file generic manufacturer can overcome any patent obstacle

and bring the generic to market, this 180-day period of exclusivity can prove valuable, possibly

worth several hundred million dollars. The vast majority of potential profits for a generic drug

manufacturer materialize during the 180-day exclusivity period. The 180-day exclusivity period,

however, can belong only to the first generic to file.

                             D. The Impact of Authorized Generics.

       46.     The 180-day marketing exclusivity to which first-filer generics may be entitled does

not prevent a brand manufacturer from marketing its own generic alternative to the brand drug

during that 180-day period. Such an “authorized generic” is chemically identical to the brand drug,

but is sold as a generic product through either the brand manufacturer’s subsidiary (if it has one)

or through a third-party generic manufacturer. Competition from an authorized generic during the

180-day exclusivity period substantially reduces the first filer’s revenue, and substantially reduces

drug prices for consumers.

       47.     In its recent study, Authorized Generics: Short-Term Effects and Long-Term Impact

(August 2011) (the “FTC Study”), the FTC found that authorized generics capture a significant

portion of sales, reducing the first-filer generic’s revenues by approximately 50% on average

during the 180-day exclusivity period. The first-filing generic makes significantly less money

when it faces competition from an authorized generic because: (1) the authorized generic takes a



                                           Page 19 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 20 of 68 PAGEID #: 20



large share of unit sales away from the first filer; and (2) the presence of an additional generic in

the market causes prices to decrease.

       48.     Although first-filing generic manufacturers make significantly less money when

they must compete with an authorized generic during the first 180 days, consumers and other drug

purchasers such as Plaintiffs and the Class benefit from the lower prices caused by competition

between the authorized generic and the first-filing generic.

       49.     Given the significant negative impact of an authorized generic on the first-filing

generic’s revenues, a brand manufacturer’s agreement not to launch an authorized generic has

tremendous value to the generic manufacturer. Brand manufacturers have used such agreements

as a way to pay the first-filer to delay entering the market. Such non-competition agreements

deprive consumers and other drug purchasers such as Plaintiffs and the Class of the lower prices

resulting from two forms of competition: (1) among the branded and the generic products; and (2)

between the generic products.

E. This Regulatory Scheme Is Susceptible To Abuse Through Anticompetitive Agreements.

       50.     Brand companies have learned how to exploit this regulatory scheme to prolong

generic entry beyond lawful limits. Unscrupulous drug manufacturers can “game” the FDA

statutes and regulations by paying the first filed generic to stay off the market, thus (i) withdrawing

that competitive threat from the market, and (ii) “bottlenecking” approval for other would-be

generic competitors. These manufacturers take advantage of two features of the Hatch-Waxman

Act. First, under the Hatch-Waxman Act only the first challenger gains the special advantage of

180 days of an exclusive right to sell a generic version of the brand-name product. And as noted,

that right has proved valuable--indeed, it can be worth several hundred million dollars. Subsequent

challengers cannot secure that exclusivity period, and thus stand to win significantly less than the



                                            Page 20 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 21 of 68 PAGEID #: 21



first if they bring a successful Paragraph IV challenge. That is, if subsequent litigation results in

invalidation of the patent, or a ruling that the patent is not infringed, that litigation victory will free

not just the challenger to compete, but all other potential competitors too (once they obtain FDA

approval). The potential reward available to a subsequent challenger being significantly less, the

patentee’s payment to the initial challenger (in return for not pressing the patent challenge) will

not necessarily provoke subsequent challenges. Second, a generic manufacturer that files a

Paragraph IV after learning that the first filer has settled will (if sued by the brand-name) have to

wait out a stay period of (roughly) 30 months before the FDA may approve its application, just as

the first filer did. See 21 U.S.C. §355(j)(5)(B)(iii). These features together mean that a reverse

payment to the first filer (or, as in this case, all of the initial filers) removes from consideration the

most motivated challenger, and the one closest to introducing competition.

        51.     For Paragraph IV Certifications made before December 8, 2003, the first generic

applicant could help a brand manufacturer “game the system” by delaying not only its own market

entry, but also the market entry of all other generic manufacturers. The first generic applicant, by

agreeing not to begin marketing its generic drug, thereby could delay the start of the 180-day period

of generic market exclusivity, a tactic called exclusivity “parking.” This tactic created a

“bottleneck” because later generic applicants could not enter the market until the first generic

applicant’s 180-day exclusivity had elapsed or was forfeited.

        52.     Under this type of agreement, the branded manufacturer enjoys a longer period free

from generic competition, and the generic manufacturer receives a substantial payment of cash

(and sometimes other valuable consideration) to do nothing until the agreed-upon date for the

delayed generic entry. But purchasers suffer, because the unlawful payment denies them access to

more affordable generic drugs.



                                             Page 21 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 22 of 68 PAGEID #: 22



                                          VI.     FACTS

             A. Niaspan Accounts For the Vast Majority of Kos’ Sales Revenues.

       53.     Niacin, the active ingredient in Niaspan, is Vitamin B-3. It was discovered in the

late 1800s, appears naturally in many foods, and started being sold as a dietary supplement in the

United States no later than the 1930s. In proper dosages, niacin has lipid-lowering properties.

Niacin reduces LDL cholesterol (the so-called “bad cholesterol”) and triglycerides, while also

raising levels of HDL cholesterol (the so-called “good” cholesterol) in patients. For that reason,

niacin has become a therapy to treat mixed lipid disorders. However, at high levels, niacin causes

a patient’s skin to flush with redness, and it may cause liver toxicity.

       54.     In the 1990s, Kos set out to develop a time-release version of niacin, which could

avoid the side effects associated with high dosages of niacin, and which could be marketed as a

once-a-day therapy for patients who needed treatment for cholesterol levels. Eventually, Kos

developed Niaspan, a time-release version of niacin, which it intended to market as a brand-name

prescription drug. Importantly, Kos did not claim to have discovered that niacin reduces

cholesterol (that was documented in the 1950s), and was not the first company to make a sustained

release niacin formulation. Kos simply created a formulation that had a release rate that helped

minimize or avoid certain side effects.

       55.     Kos was unable to patent the active ingredient in Niaspan under a compound patent,

because niacin was not an innovative chemical compound. However, Kos sought and eventually

received a series of patents to cover the formulation and method-of-use for Niaspan. Those patents

were as follows:




                                           Page 22 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 23 of 68 PAGEID #: 23



                              Patent No. 6,080,428 (the ‘428 Patent)
                              Patent No. 6,129,930 (the ‘930 Patent)
                              Patent No. 6,406,715 (the ‘715 Patent)
                              Patent No. 6,676,967 (the ‘967 Patent)
                              Patent No. 6,746,691 (the ‘691 Patent)

In addition, Kos purchased Patent Nos. 5,126,145 and 5,268,181 (the ’145 Patent and the ’181

Patent).

       56.     Kos filed an NDA with respect to Niaspan. On July 28, 1997, Kos received FDA

approval to market Niaspan for the treatment of mixed lipid disorders.

       57.     Over time, Kos submitted the above-listed patents to the FDA for listing in the

Orange Book, and the FDA listed them in the Orange Book.

       58.     In September of 1997, Kos went to market with Niaspan, eventually selling Niaspan

in dosages of 500 mg, 750 mg, and 1000 mg (unless indicated otherwise, as used herein, “Niaspan”

refers to all dosages of the drug). Niaspan was the only once-a-day prescription formulation of

extended release niacin available for treating mixed lipid disorders. Because of its unique position,

doctors prescribed Niaspan often, and the drug quickly became a multi-million dollar seller.

       59.     In the early years, nearly all of Kos’ sales revenue was derived from sales of

Niaspan, because Kos had no other significant drugs in its portfolio. Kos began to sell other drugs,

but Niaspan always accounted for a substantial portion of Kos’ sales revenues. Specifically, in

those early years:

       a.      In 2001, Kos sold $87 million of Niaspan, which accounted for 100% of the

               company’s sales revenue;

       b.      In 2002, Kos sold $146 million of Niaspan, which accounted for 84% of the

               company’s sales revenue;




                                           Page 23 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 24 of 68 PAGEID #: 24



       c.      In 2003, Kos sold $226 million of Niaspan, which accounted for 77% of the

               company’s sales revenue;

       d.      In 2004, Kos sold $319 million of Niaspan, which accounted for 64% of the

               company’s sales revenue; and

       e.      In 2005, Kos sold $435 million of Niaspan, which accounted for 57% of the

               company’s sales revenue.

       60.     In the early part of the 2000s, Kos had market power with respect to pricing

Niaspan. Indeed, on several occasions during those early years, Kos reported that it was able to

raise prices on Niaspan (even though costs were not increasing) while simultaneously increasing

its sales volumes on the drug.

 B. Barr Seeks FDA Approval to Market an AB-Rated Generic Bioequivalent to Niaspan,

                        And Kos Views Barr as a Competitive Threat.

       61.     On October 2, 2001, after conducting extensive research and analysis regarding the

patents that Kos had registered, after conducting extensive legal due diligence concerning potential

infringement or invalidity of Kos’s patents, and after investing more than $2.3 million on that

research, Barr submitted ANDA 76-250 to the FDA, seeking approval to market a generic

equivalent of the 1000 mg dosage of Niaspan.

       62.     On January 15, 2002, Barr sent a Paragraph IV Certification with respect to the

listed patents covering Niaspan in a 1000 mg dosage. In that Paragraph IV Certification, Barr

stated that its proposed generic equivalent to Niaspan would not infringe any of Kos’ patents then

listed in the Orange Book, that Kos’ patents were invalid, and/or that Kos’ patents were

unenforceable. Barr was the only company to file such a certification at that time. That Paragraph

IV Certification marked the beginning of Barr’s efforts to bring a generic equivalent of Niaspan to



                                          Page 24 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 25 of 68 PAGEID #: 25



market. As the first ANDA filer, Barr would be entitled to a 180-day period of market exclusivity

once it received final approval from the FDA to enter the market.

       63.     Kos immediately saw Barr as a competitive threat, and sought to thwart Barr’s

efforts to bring a less expensive generic equivalent of Niaspan to market. On March 4, 2002, Kos

sued Barr in the United States District Court for the Southern District of New York (docketed as

02-CV-1683), alleging that Barr’s Paragraph IV certification infringed upon the ’428 Patent and

the ’930 Patent with respect to the 1000 mg dosage of Niaspan. By operation of law, the filing of

that lawsuit triggered a 30-month stay under the Hatch-Waxman Act that prohibited the FDA from

granting Barr Final Approval to launch a generic equivalent of Niaspan.

       64.     In the months that followed, Kos filed two more patent infringement lawsuits

against Barr with respect to patents relating to Niaspan.

       65.     On August 13, 2002, Kos filed a patent infringement lawsuit against Barr in the

United States District Court for the Southern District of New York (docketed as 02-CV-6409), this

time alleging that Barr had infringed the ‘428 Patent and ‘930 Patent by filing ANDA 76-378 (with

an accompanying Paragraph IV Certification) with respect to the 500 mg and 750 mg dosages of

Niaspan.

       66.     On November 12, 2002, Kos filed a patent infringement lawsuit against Barr in the

United States District Court for the Southern District of New York (docketed as 02-CV-8995), this

time alleging that Barr had infringed the ‘715 Patent by submitting a supplemental Paragraph IV

Certification (dated September 30, 2002) regarding Niaspan.

       67.     These lawsuits were all consolidated into one proceeding. Under the law as it

existed at that time, each of those lawsuits triggered a new 30-month stay under the Hatch-Waxman

Act, and the last of those 30-month stays began to run on September 30, 2002 (the date of Barr’s



                                          Page 25 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 26 of 68 PAGEID #: 26



Supplemental Paragraph IV Certification). Thus, the FDA was stayed from granting Barr Final

Approval for marketing any generic equivalent of Niaspan until March 31, 2005.

       68.     On March 26, 2004, Kos filed a fourth patent infringement lawsuit against Barr in

the United States District Court for the Southern District of New York (docketed as 04-CV-1683),

this time alleging that Barr had infringed the ’967 Patent by filing Paragraph IV Certifications with

respect to that Niaspan patent.

       69.     That fourth case was consolidated with the first three cases, into one single

proceeding. In the consolidated proceeding, Barr filed Counterclaims against Kos, seeking

Declaratory Judgments that Barr’s Paragraph IV Certifications did not infringe any of the relevant

patents held by Kos (specifically naming the ’145 Patent, the ’181 Patent, the ’428 Patent, the ’715

Patent and the ’930 Patent). Barr’s Counterclaims also sought rulings that those patents were

invalid or otherwise unenforceable.

       70.     On September 3, 2004, Barr filed an action against Kos in the United States District

Court for the Southern District of New York (docketed as 04-CV-7086), seeking a Declaratory

Judgment that Barr was not infringing the ’691 Patent and/or that the ’691 Patent was invalid or

otherwise unenforceable. This fifth lawsuit was also consolidated with the other pending patent

infringement actions in New York.

       71.     In these consolidated proceedings, Barr contended that Kos’ patents were invalid

or otherwise unenforceable, and/or not infringed.

       72.     While the patent suits were pending in New York, and while the 30-month stay was

still in place from the first three lawsuits, the FDA gave Barr tentative approval to proceed to

market with its generic equivalent of Niaspan. Barr received tentative approval to market its 1000

mg generic equivalent of Niaspan on May 9, 2003 and received tentative approval to market its



                                           Page 26 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 27 of 68 PAGEID #: 27



500 mg and 750 mg generic equivalents of Niaspan on June 13, 2003. Barr expected to receive

final approval from the FDA shortly after the last of the 30-month stays expired (that is, shortly

after March 30, 2005). Indeed, Barr stated, in its filings in the consolidated proceedings, that it

would launch a generic product as soon as it received final FDA approval permitting it to do so.

       73.     The patent lawsuits in New York continued for more than two years without any

substantive rulings on the merits of the patent claims. There were no claims construction rulings

and no summary judgment rulings. On December 3, 2004, the Court scheduled a trial for the

consolidated cases for January of 2006.

  C. Barr Is Ready to Launch a Generic Equivalent of Niaspan At-Risk in The Spring of
                                        2005.

       74.     As 2004 was drawing to a close, Barr was preparing to launch its generic equivalent

of Niaspan shortly after the 30-month stay expired, but before the patent litigation was resolved.

This is known as an “At-Risk” launch. By the Spring of 2005, Barr was ready, willing, and able to

launch its generic equivalent to Niaspan as soon as the FDA approved Barr’s ANDA.

       75.     Barr’s At-Risk launch would have brought a generic equivalent of Niaspan to

market in the Spring of 2005 without regard to the expiration dates on any of Kos’ patents (as

listed in ¶ 41, above). Kos recognized Barr’s At-Risk launch as a real competitive threat and acted

swiftly in response.

       76.     First, Kos began preparing to launch its own authorized generic version of Niaspan,

which would have deprived Barr of 180 days of exclusivity as the sole generic on the market, and

which would have replaced some of Kos’ lost brand revenues with those from authorized generic

purchases. Kos began manufacturing its authorized generic version of Niaspan so that it would

have inventory on hand to sell as soon as Barr launched. By the end of the first quarter of 2005,

Kos had accumulated more than $1.3 million in inventory for its authorized generic launch. Kos

                                          Page 27 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 28 of 68 PAGEID #: 28



was prepared to launch -- and would have launched -- an authorized generic version of Niaspan as

early as Spring 2005, if Barr had launched its generic equivalent of Niaspan At-Risk.

        77.    Second, on March 7, 2005, Kos filed papers with the New York Court in the patent

litigation, applying for a preliminary injunction to prohibit Barr from continuing with its At-Risk

launch of a generic equivalent of Niaspan. The Court held a hearing on Kos’ application for a

preliminary injunction on March 18, 2005. At the time of the March 18th Hearing on Kos’

Application for a Preliminary Injunction, Barr was ready to launch its generic equivalent of

Niaspan, At-Risk. Barr was accumulating inventory that it would need to fill orders for its generic

product as soon as the launch occurred. Barr was only waiting on the FDA to issue Final Approval,

which Barr expected to receive in April upon the expiration of the 30-month stay.

  D. Kos and Barr Enter the Reverse Payment Agreement, Agreeing That Barr Will Not
         Launch A Generic Competitor to Niaspan For More Than Eight Years.

        78.    On March 30, 2005 -- before the New York Court ruled on Kos’ application for a

preliminary injunction -- Kos and Barr announced that they had settled the patent litigation, and

they asked the court to postpone any ruling on that application, so that they could formalize their

settlement. The Judge agreed, and issued a Conditional Order of Discontinuance on March 30,

2005.

        79.    The fact that Barr was ready to launch At-Risk in April of 2005 led Kos to settle

the patent litigation in March of 2005. Niaspan was important to Kos’ viability, the prospect of an

At-Risk launch by Barr posed a great threat to the pricing of Niaspan, and Kos knew there was a

substantial risk that it would lose the patent litigation. Kos therefore decided to pay Barr to delay

entering the market with generic Niaspan, thereby preserving Kos’ ability to continue selling a

large volume of Niaspan at supracompetitive prices.

        80.    Thus, Kos and Barr entered into the Reverse Payment Agreement: Kos agreed to

                                           Page 28 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 29 of 68 PAGEID #: 29



make unlawful payments to Barr over a period of eight years, and Barr unlawfully agreed to refrain

from launching a generic equivalent of Niaspan until September of 2013. That Agreement

preserved Niaspan’s dominant position in the market, while sharing some of the supracompetitive

profits that were the result of that dominant position.

       81.     As part of the Reverse Payment Agreement, Kos and Barr executed three contracts

that facilitated and helped effectuate their unlawful Agreement. Those three contracts were as

follows:

       a.      Settlement and License Agreement. Kos and Barr agreed to drop all claims and

               counterclaims pending against each other in the patent lawsuits. Kos gave Barr a

               license of all of the patents arguably covering Niaspan (as listed in ¶ 41, above), on

               the condition that Barr would not bring a generic equivalent of Niaspan to market

               until September 20, 2013 (or such earlier time as may be required to preserve Barr’s

               right to market a generic exclusively for 180 days). The license also permitted Barr

               to launch a generic equivalent of another drug, Advicor (a drug that combined

               Niaspan with a Statin, a separate chemical entity that tended to lower LDL

               cholesterol in patients), and Barr agreed not to launch that generic until September

               20, 2013. (Advicor had not been part of their patent litigation up until then.) For a

               period of years after Barr began selling its generic equivalents of Niaspan and

               Advicor, for every unit of those generics that Barr would sell, Barr agreed to pay a

               percentage of its supracompetitive profits on Niaspan to Kos. Barr explicitly agreed

               that it would not launch a generic equivalent of Niaspan until the date provided in

               the license (scheduled for September 20, 2013). Kos also agreed that it would not

               launch an authorized generic version of Niaspan, transferring a large payment to



                                           Page 29 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 30 of 68 PAGEID #: 30



         Barr by enabling it to charge higher prices for a larger volume of sales than it could

         have in the presence of an authorized generic.

   b.    Co-Promotion Agreement. For as long as Barr kept its generic equivalent of

         Niaspan and Advicor off the market, as provided in the Settlement and Licensing

         Agreement, Kos agreed to pay Barr (through Duramed and DPSC, two Barr

         subsidiaries), a royalty on all of Kos’ sales of Niaspan and Advicor. Barr, Duramed

         and DPSC agreed to promote Niaspan and Advicor to obstetricians, gynecologists

         and other doctors specializing in women’s health. The royalty that Kos paid to Barr

         was based upon overall sales of Niaspan and Advicor, regardless of whether the

         sales were made by Barr’s sales force.

   c.    License and Manufacturing Agreement. Kos (and its subsidiary, Kos Life

         Sciences Inc.) made a non-refundable lump-sum payment to Barr, ostensibly as

         compensation for Barr’s investment in developing FDA-approved manufacturing

         processes for Niaspan and Advicor. Kos (and Kos Life Sciences Inc.) also agreed

         to make quarterly payments to Barr for every quarter that Barr remained ready to

         manufacture Niaspan and Advicor. Barr agreed to serve as a ready back-up supplier

         to Kos for those products, and agreed to sell them to Kos at an agreed-upon contract

         price.

   82.   The Reverse Payment Agreement included two other notable provisions:

   a.    Kos and Barr agreed to do all things reasonably necessary to further the intent and

         purposes of the transactions contemplated by the Agreement.

   b.    Kos and Barr agreed that either company could transfer its rights and obligations to

         a successor entity through a merger or other corporate takeover.



                                    Page 30 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 31 of 68 PAGEID #: 31



       83.     On April 12, 2005, the New York court dismissed all of the patent infringement

cases that were pending between Barr and Kos regarding Niaspan.

       84.     On April 26, 2005, the FDA gave Kos final approval for its generic equivalent of

Niaspan, in all doses.

       85.     In the Spring of 2005, Barr disposed of the inventory it had accumulated to be ready

for its At-Risk generic launch, and Barr took an inventory write-down in connection with its

decision not to launch At-Risk in April of 2005. Also, in the Spring of 2005, Kos took a write-

down for its inventory of an authorized generic version of Niaspan. Kos had accumulated that

inventory through the First Quarter of 2005, on the expectation that Kos would need to begin

selling a generic product as soon as Barr launched At-Risk.

       86.     Under the Reverse Payment Agreement, Kos paid Barr to not launch until 2013.

The payments took at least the following forms:

       a.      An agreement by Kos not to enter the market with an authorized generic version of

               Niaspan during Barr’s 180-day exclusivity period;

       b.      An agreement by Kos not to enter the market with an authorized generic version of

               Advicor during the period that Barr is marketing generic Advicor;

       c.      A lump sum payment, which was disguised as a “stand-by” payment to compensate

               Barr for being ready to manufacture Niaspan under the License and Manufacturing

               Agreement (when in fact Kos did not need Barr to stand-by, and the stand-by

               payment far exceeded the value that Barr provided to Kos by being ready to

               manufacture and supply Niaspan);

       d.      Quarterly payments, which were disguised as payments to compensate Barr for

               remaining ready to manufacture Niaspan under the License and Manufacturing



                                          Page 31 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 32 of 68 PAGEID #: 32



               Agreement (when in fact Kos did not need Barr to stand-by, and the quarterly

               payments far exceeded the value that Barr provided by remaining ready to

               manufacture and supply Niaspan); and

       e.      Quarterly Royalty Payments, which were disguised as compensation for Barr’s

               work under the Co-Promotion Agreement (when in fact those payments far

               exceeded the value of the promotion efforts that Barr provided).

       87.     All of these benefits had substantial value to Barr, and are compensation that it

could not have obtained even if it had litigated and won the patent case. And these payments caused

Barr to agree to stay out of the market longer than it otherwise would have done. Kos agreed to

pay Bar to delay entry into the market.

       88.     But for the parties’ ongoing adherence to their Reverse Payment Agreement,

generic competition for Niaspan would have occurred earlier and prices for Niaspan (both generic

and branded) would have been lower. Specifically:

       a.      If Barr had launched a generic equivalent of Niaspan -- either in an At-Risk launch

               or at any time before September 20, 2013 -- the generic equivalent would have sold

               at lower prices than the prices at which Kos was selling the brand name version of

               Niaspan. Plaintiffs would have paid lower prices -- on both brand name Niaspan

               and on the generic equivalent of Niaspan -- than they otherwise paid.

       b.      If Kos had launched its authorized generic equivalent of Niaspan, prices would have

               dropped even lower. As a matter of pharmaceutical economics, prices fall most

               dramatically when two or more generic equivalents of a drug are on the market

               alongside a branded product. The Reverse Payment Agreement prevented that

               generic competition from occurring.



                                          Page 32 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 33 of 68 PAGEID #: 33



        c.    If Barr had launched At-Risk and/or had agreed to an entry date earlier than

              September 2013, other generic manufacturers would have been able to launch their

              own generic equivalents of Niaspan after 180 days had passed after Barr’s At-Risk

              launch. That is, as the first filer, Barr had a 180-day period in which it would be the

              exclusive outside generic manufacturer of a Niaspan equivalent, and that 180-day

              exclusivity period would not begin to run until 180 days after Barr launched its

              product. By delaying Barr’s launch until September 20, 2013, Kos and Barr sought

              to prevent -- and succeeded in preventing -- other generic manufacturers from

              launching until 2014.

        89.   Hence, the purpose and effect of the agreement between Kos and Barr was to

suppress generic competition and to allow Kos to charge higher prices for Niaspan.

        90.   Kos’ payments to Barr under this agreement have involved large and substantial

sums.

        a.    In 2005, Kos paid an “upfront fee” to Barr for Barr’s commitment to stand by as an

              alternate supply source for the Kos branded product. This fee is believed to be in

              the ballpark of $5 million, which was to be supplemented with future “stand ready”

              quarterly fees.

        b.    In 2006, Kos paid Barr $45 million in royalty payments based on Kos’ sales of

              Niaspan and Advicor, which was the “maximum annual royalty” for calendar year

              2006.

        c.    In 2007, Kos paid Barr another $37 million, which was the maximum annual

              royalties for that year under their co-promotion agreement for the sales of Niaspan

              and Advicor. Similar payments were made in subsequent years.



                                          Page 33 of 68
  Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 34 of 68 PAGEID #: 34



       d.     Kos gave Barr a license to sell a generic equivalent of another product, Advicor,

              and an opportunity to earn royalties on Kos’ sales of Advicor prior to that generic

              entry, even though Advicor had not been a part of the patent dispute that was being

              settled. This provision of the Reverse Payment Agreement, paid Barr millions of

              additional dollars.

       e.     Kos (and its successors) continued to pay Barr (and its successor) throughout the

              unlawful and ongoing Agreement, and those payments involved tens of millions of

              dollars every year. Those payments continued into 2013.

       f.     In addition, the commitment by Kos (and its successors) to refrain from marketing

              an authorized generic version of Niaspan is worth hundreds of millions of dollars

              to Barr (and its successors).

       91.    Consistent with their unlawful Agreement, Kos and Barr took steps to conceal their

unlawful conduct.

       a.     In the Spring of 2005, both companies repeatedly stated that the effect of the

              agreement was to bring a generic equivalent of Niaspan to the market in 2013,

              which they asserted was four years earlier than the expiration date of the last-

              expiring Kos Patent. These statements were misleading -- and both companies

              knew that they were misleading -- because those statements ignored the fact that,

              but for the unlawful payments, Barr would have launched a generic equivalent of

              Niaspan At-Risk in April of 2005 and/or would have successfully negotiated for an

              entry date much earlier than September 2013. Thus, when Kos and Barr proclaimed

              that their agreement would bring generic equivalents of Niaspan to market sooner

              than they otherwise would have arrived, both companies knew that the real purpose



                                          Page 34 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 35 of 68 PAGEID #: 35



              and effect of their unlawful Agreement was to create a very substantial delay in

              generic entry.

       b.     In the Spring of 2005, Kos and Barr both refused to disclose the amount of the

              payments that Kos would provide to Barr, because they had agreed to conceal the

              amounts of the payments that Barr was receiving. Repeatedly, when Wall Street

              analysts asked either company to disclose the amounts of the payments (or even the

              details for how the amounts would be calculated), the companies refused.

       c.     Kos filed copies of contracts dated April 12, 2005 with the Securities and Exchange

              Commission as part of its 10-Q filing dated August 9, 2005, but the publicly-filed

              versions of those contracts redacted the financial terms regarding the payments.

              Neither company reported the amounts of the payments as separate items in their

              financial reports. Additionally, the publicly-filed versions of the contracts

              contained recital clauses that falsely stated that the parties were hastening the entry

              of a generic equivalent of Niaspan, when in fact the parties had agreed to very

              substantially delay generic entry.

   E. Abbott Acquires Kos And Continues the Unlawful Agreement to Suppress Generic
                                    Competition.

       92.    In November of 2006, Abbott proposed to acquire control of Kos through a tender

offer transaction. Abbott offered to pay Kos shareholders $78 per share, which represented a 56%

premium on the open market share price of $50 per share. At the time that Abbott made the offer,

Kos’ portfolio of products was still heavily dependent on Niaspan, and Kos did not have very many

products in development. Thus, Niaspan (along with the above-described unlawful and ongoing

Reverse Payment Agreement that was keeping Barr from launching a generic equivalent of

Niaspan) was a central element of Abbott’s valuation of Kos’ business.

                                          Page 35 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 36 of 68 PAGEID #: 36



       93.       Abbott’s tender offer was successful, and Kos was merged into Abbott in December

of 2006. As Kos’ successor, Abbott stepped into the shoes of Kos with respect to the ongoing

unlawful Reverse Payment Agreement with Barr. Barr continued to refrain from entering the

market with a generic equivalent of Niaspan, agreeing to hold off until the agreed upon launch

date of September 20, 2013, and Abbott continued to make the agreed-upon payments to Barr. In

this way, both parties continued with the unlawful Reverse Payment Agreement, suppressing

generic competition for Niaspan.

       94.       Upon the completion of the merger, Abbott joined the ongoing unlawful course of

conduct -- and joined the unlawful agreements, collusion and conspiracy -- with respect to the

suppression of generic competition for Niaspan. Abbott did not withdraw from that conspiracy.

Instead, Abbott participated in it.

       95.       The Reverse Payment Agreement was valuable to Abbott because the Agreement

was postponing Barr’s launch of a generic equivalent of Niaspan, and Abbott was willing to

continue to pay Barr for that ongoing suppression of generic competition.

       96.       Over the years, U.S. retail sales of Niaspan grew as follows:

          2006                                              $ 474 million

          2007                                              $ 546 million

          2008                                              $ 639 million

          2009                                              $ 717 million

          2010                                              $ 794 million

          2011                                              $ 1.13 billion

          2012                                              $ 1.03 billion




                                            Page 36 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 37 of 68 PAGEID #: 37



    F. Teva Acquires Barr and Continues the Unlawful Agreement to Suppress Generic
                                     Competition.

       97.     On December 23, 2008, Barr became a wholly-owned subsidiary of Teva. Teva

continued to follow the unlawful Reverse Payment Agreement that was then in place with Abbott.

Teva continued to refrain from entering the market with a generic equivalent of Niaspan, agreeing

to hold off until September 20, 2013, and Abbott continued to make the agreed-upon payments to

Teva. On September 20, 2013, Teva launched a generic product, in accordance with the Reverse

Payment Agreement.

       98.     As a result of its acquisition of Barr, Teva also owns (either directly or indirectly)

the first-filer rights held by Barr. Accordingly, no other generic company is able to launch a generic

equivalent of Niaspan until Teva has had a 180-day period as the exclusive generic seller. That is,

no other generic company can introduce a generic equivalent of Niaspan until March of 2014.

       99.     Upon the completion of its acquisition of Barr, Teva joined the ongoing unlawful

course of conduct -- and joined the unlawful agreements, collusion and conspiracy -- with respect

to the suppression of generic competition for Niaspan. Teva did not withdraw from that conspiracy.

Instead, Teva participated in it.

G. Abbott Acts to Preserve the Unlawful Agreement to Suppress Generic Competition.

       100.    In furtherance of the unlawful and ongoing Reverse Payment Agreement with Teva,

Abbott took additional steps to ensure that nothing happened to disrupt the agreement that Teva

would not launch its generic until September of 2013, and to keep the generic-entry “bottleneck”

in place.

       101.    As the first generic manufacturer to file an ANDA with a Paragraph IV

Certification, Barr could not forfeit the 180-day exclusivity by failing to market the drug.

Therefore, despite agreeing with Kos to substantially delay marketing the generic, Barr still safely

                                           Page 37 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 38 of 68 PAGEID #: 38



retained the 180-day exclusivity. By thus “parking” its 180-day exclusivity, Kos and Barr created

a “bottleneck” that precluded all generic manufacturers from entering the market until 180 days

after Barr entered. The intended effect of Defendants’ unlawful agreement was to delay entry not

only by Barr, but also by all subsequent ANDA filers.

       102.    In furtherance of Defendants’ unlawful agreement to delay all generic entry,

Kos/Abbott/AbbVie took additional action to ensure that no generic manufacturer would overcome

the bottleneck. Specifically:

       a.      On March 6, 2009, Abbott filed a patent infringement lawsuit against Lupin

               Limited in the United States District Court for Delaware (docketed as 09-CV-152).

               Abbott alleged that Lupin, a generic manufacturer, had infringed Abbott’s patent

               by filing a Paragraph IV Certification as part of an effort to launch a generic

               equivalent of Niaspan. On June 13, 2012, Abbott and Lupin stipulated to a dismissal

               of the lawsuit. The Delaware Court never ruled on whether Lupin had infringed

               Abbott’s patents, and there was never a final judgment on Lupin’s claims that

               Abbott’s patents were invalid or unenforceable.

       b.      Over the next three years, Abbott filed several more patent infringement lawsuits

               against generic manufacturers that had filed Paragraph IV Certifications with

               respect to a possible generic equivalent of Niaspan. Abbott Laboratories v. Sun

               Pharmaceuticals Indus. Ltd. (D. Del. Dkt. No. 10-CV-112); Abbott Laboratories v.

               Sandoz, Inc. (D. Del. Dkt. No. 10-CV-538); Abbott Laboratories v. Cadila

               Healthcare Ltd. (D. Del. Dkt. No. 12-CV-0065); Abbott Laboratories v. Amnael

               Pharmaceuticals LLC (D. Del Dkt. Nos. 12-CV-235 and 10-CV-1088

               (consolidated)); Abbott Laboratories v. Mylan, Inc. (D. Del. Dkt. No. 12-CV-257);



                                         Page 38 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 39 of 68 PAGEID #: 39



               Abbott Laboratories v. Watson Laboratories, Inc. (D. Del. Dkt. Nos. 12-CV-324

               and 12-CV-1409 (consolidated)); and Abbott Laboratories v. Kremers Urban

               Pharmaceuticals, Inc. (D. Del. 12-CV-703). Eight of those cases were dismissed

               by stipulation, with no final judgments entered on the infringement, the validity, or

               the enforceability of the patents. Only one of those cases remains pending, and it is

               still in discovery, with no final judgments entered on the infringement, the validity,

               or the enforceability of the patents.

       103.    In all of these lawsuits, Abbott (and its successor) was able to avoid the entry of

any definitive ruling that would have disrupted the trigger date for Teva’s entry into the market of

its generic equivalent of Niaspan. Through delay, and through agreements (the terms of which are

non-public), Abbott (and its successor) has ensured that no final judgment has been entered on

non-infringement, invalidity or unenforceability of the relevant patents.

       104.    In light of the bottleneck created by Defendants’ unlawful agreement, all of these

subsequent ANDA filers agreed to delay entry into the market until 180 days after Barr/Teva

entered. Absent the bottleneck created by Defendants’ Reverse Payment Settlement Agreement,

many or most of these later ANDA filers would have entered the market much sooner than they

did.

H. Abbott Spins Off Niaspan to AbbVie, and AbbVie Continues the Unlawful Agreement to
                             Suppress Generic Competition.

       105.    In 2012, Abbott announced that it was spinning off most of its prescription drug

business into a new company, AbbVie. That spin-off became effective as of January 1, 2013. As

Abbott’s successor, AbbVie stepped into the shoes of Abbott with respect to the ongoing unlawful

agreement with Teva. Teva continued to refrain from launching a generic equivalent of Niaspan,

and AbbVie continued to make the agreed-upon payments to Teva.

                                           Page 39 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 40 of 68 PAGEID #: 40



       106.    Upon the transition of the Niaspan business from Abbott to AbbVie (which

occurred on or about on January 1, 2013), AbbVie joined the ongoing unlawful course of conduct

-- and joined the unlawful agreements, collusion and conspiracy -- with respect to the suppression

of generic competition for Niaspan. AbbVie did not withdraw from that conspiracy. Instead,

AbbVie participated in it.

I. The Unlawful Agreement to Suppress Generic Competition is Ongoing, and It Continues
                                  to Cause Injury.

       107.    Until recently, there was no generic equivalent of Niaspan on the market in the

United States. Even today, there is only one company selling a generic equivalent of Niaspan. At

all relevant times, AbbVie has sold, and continues to sell, brand-name Niaspan at artificially

inflated prices, and Plaintiffs and the Class have been denied the lower prices that generic

competition would have brought to the market. This lack of generic competition has been the direct

result of the ongoing unlawful Agreement.

       108.    The unlawful Agreement has resulted in higher prices in another way. In September

of 2013, when Teva began selling its generic equivalent to Niaspan, Teva charged higher prices

than it would have charged but for the Reverse Payment Agreement. Teva’s higher generic prices

follow from the fact that AbbVie has not launched an authorized generic, in accordance with the

Reverse Payment Agreement.

       109.    During the four-year period before the filing of the earliest complaint in this

litigation, the Defendants’ unlawful conduct has been ongoing and the Plaintiffs and the Class have

continued to suffer injury every day that the Defendants’ unlawful agreement not to compete has

remained in place. During the applicable limitations period, the Defendants have operated under

an ongoing agreement to suppress generic competition, and Plaintiffs and the Class have been

injured by the Defendants’ conduct.

                                          Page 40 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 41 of 68 PAGEID #: 41



J. The Unlawful Agreement to Suppress Generic Competition Harms Competition, Injures
                         the Plaintiffs, and Causes Damages.

       110.    As of May 9, 2003, Barr’s ANDA for a generic equivalent of the 1000 mg dosage

of Niaspan ANDA was in approvable condition, and the FDA issued its Tentative Approval for

that dosage. As of June 13, 2003, Barr’s ANDA for a generic equivalent of the 500 mg and 750

mg dosages of Niaspan was in approvable condition, and the FDA issued its Tentative Approval

for those dosages.

       111.    But for Defendants’ anticompetitive and ongoing agreement to delay generic

competition in the United States, a generic equivalent of Niaspan would have been available in the

United States far earlier than September 20, 2013, the first date that a generic product became

available. But for the anticompetitive, illegal and ongoing conduct described in this Complaint, a

generic equivalent of Niaspan would have been available before September 20, 2013 as Barr

received Final Approval from the FDA to market its generic equivalent on April 26, 2005, and

Barr would have launched its generic product At-Risk. Additionally, but for the illegal conduct

described in this Complaint, Kos would have launched its own authorized generic Niaspan when

Barr entered, resulting in additional price competition.

       112.    Alternatively, but for the substantial payments Kos made to Barr, Kos and Barr

would have settled their patent litigation with an agreement that provided for Barr to enter with

generic Niaspan far earlier than September 20, 2013, on a date to be proven at trial.

       113.    But for the anticompetitive, illegal and ongoing conduct alleged in this Complaint,

Plaintiffs and members of the Class would have begun to pay less for their Niaspan requirements

long ago. As a result, Defendants, by their conduct, have injured Plaintiffs and the Class by causing

them to pay substantial overcharges -- potentially hundreds of millions of dollars -- on their

purchases.

                                           Page 41 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 42 of 68 PAGEID #: 42



                            VI. MARKET CHARACTERISITICS

       114.    The marketplace for the sale of prescription pharmaceutical products in the United

States suffers from a significant imperfection that branded drug manufacturers can exploit in order

to obtain or maintain market power in the sale of a particular pharmaceutical composition. Markets

function best when the person responsible for paying for a product is also the person who chooses

which product to purchase. When the same person has both the product choice and payment

obligation, the price of the product plays an appropriate role in the person’s choice and,

consequently, manufacturers have an appropriate incentive to lower the prices of their products.

       115.    The pharmaceutical marketplace, however, is characterized by a “disconnect”

between product selection and the payment obligation. State laws prohibit pharmacists from

dispensing many pharmaceutical products, including Niaspan, to patients without a prescription

written by a doctor. The prohibition on dispensing certain products without a prescription creates

this disconnect. The patient’s doctor chooses which product the patient will buy while patient (and

in most cases his or her insurer) has the obligation to pay for the pharmaceutical product.

       116.    Brand manufacturers, including Kos/Abbott/AbbVie exploit this price disconnect

by employing large sales forces who visit doctors’ offices and persuade them to prescribe the brand

manufacturers’ products. These sales representatives do not advise doctors of the cost of the

branded products. Moreover, studies show that doctors typically are not aware of the relative costs

of brand pharmaceuticals and, even when they are aware of the relative costs, they are insensitive

to price differences because they do not pay for the products. The result is a marketplace in which

price plays a comparatively unimportant role in product selection.

       117.    The relative unimportance of price in the pharmaceutical marketplace reduces what

economists call the price elasticity of demand -- the extent to which unit sales go down when price



                                          Page 42 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 43 of 68 PAGEID #: 43



goes up. This reduced price elasticity, in turn, gives brand manufacturers the ability to raise price

substantially above marginal cost without losing so many sales as to make the price increase

unprofitable. The ability to profitably raise prices substantially above marginal costs is what

economists and antitrust courts refer to as market power. The result of these pharmaceutical market

imperfections and marketing practices is brand manufacturers gaining and maintaining market

power with respect to many branded prescription pharmaceuticals, including Niaspan.

       118.    The existence of other products designed to treat mixed lipid disorders has not

significantly constrained Kos/Abbott/AbbVie’s pricing of Niaspan. At all relevant times,

Kos/Abbott/AbbVie’s price for Niaspan has been at least 60% above its marginal cost of

production and at least 40% above its marginal cost including marketing costs.

Kos/Abbott/AbbVie has never lowered the price of Niaspan in response to the pricing of other

branded treatments for mixed lipid disorders (or the generic versions of such medications).

       119.    Kos/Abbott/AbbVie knew that entry of a generic equivalent of Niaspan would be a

uniquely significant market event. Kos/Abbott/AbbVie predicted that unlike the entry of other

branded treatments for mixed lipid disorders (or the generic versions of such medications), entry

of generic Niaspan would take substantial unit sales from Kos/Abbott/AbbVie. For example,

Kos/Abbott/AbbVie predicted entry of generic Niaspan would immediately cause branded

Niaspan to lose well more than half of its unit sales. Likewise, Barr estimated its generic equivalent

of Niaspan would take essentially all of its sales from branded Niaspan and few, if any, sales from

other branded drugs that treat mixed lipid disorders (or generic versions of such medications). Kos

predicted the same with respect to its potential authorized generic version of Niaspan.

       120.    Kos/Abbott/AbbVie and Barr predicted that the competitive impact of generic

Niaspan would be substantial. Among other things, all of the Defendants predicted the availability



                                           Page 43 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 44 of 68 PAGEID #: 44



of generic Niaspan would deliver hundreds of millions of dollars of savings to consumers.

       121.    Kos, Abbott and AbbVie had the power to maintain the price of Niaspan products

(meaning Niaspan in all its dosage strengths) at supracompetitive levels without losing substantial

sales to other products.

       122.    A small but significant, non-transitory price increase for Niaspan would not have

caused a significant loss of sales so as to make the higher prices unprofitable.

       123.    At competitive price levels, Niaspan does not exhibit significant, positive cross-

elasticity of demand with respect to price, with any product other than an AB-rated generic

equivalent of Niaspan, which only entered the market on September 20, 2013.

       124.    Because of, among other reasons, its unique profile as a once-a-day Niacin therapy

for treating mixed lipid disorders, Niaspan is differentiated from all products other than AB-rated

generic equivalents of Niaspan.

       125.    Kos, Abbott, and AbbVie needed to control only Niaspan and any AB-rated generic

equivalents for Niaspan, and no other products, in order to maintain the price of Niaspan profitably

at supracompetitive prices.

       126.    Kos, Abbott and AbbVie also sold branded Niaspan at prices well in excess of

marginal costs, and in excess of the competitive price, and enjoyed high profit margins.

       127.    Defendants have had, and exercised, the power to exclude generic competition to

branded Niaspan.

       128.    Defendants, at all relevant times, enjoyed high barriers to entry with respect to the

market for Niaspan products.

       129.    To the extent that Plaintiffs are legally required to define a relevant product market,

Plaintiffs allege that the relevant market is all Niaspan products -- i.e., Niaspan (in all its dosage



                                           Page 44 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 45 of 68 PAGEID #: 45



strengths) and any AB-rated bioequivalent products. During the period relevant to this case,

Defendants have profitably maintained the price of Niaspan products well above competitive

levels.

          130.   The relevant geographic market is the United States and its territories.

          131.   During most of the Class Period, Kos, Abbott, and AbbVie had a 100% market

share in the relevant market, and continued to have that market share until September 20, 2013.

For the period from September 20, 2013 until March of 2014, the Defendants are sharing a 100%

market share in the relevant market.

                                     VII. MARKET EFFECTS

          132.   Kos began to ship Niaspan to Plaintiffs and other members of the Class on or shortly

after July 28, 1997, after receiving the FDA’s formal, written final approval of its NDA. From then

until September 20, 2013, no generic equivalent of Niaspan was available for sale in the United

States.

          133.   Defendants’ Reverse Payment Agreement had the purpose and effect of restraining

competition unreasonably and injuring competition by protecting Niaspan from generic

competition. But for the unlawful Reverse Payment Agreement, Barr would have entered the

market with a generic equivalent of Niaspan much earlier than September 2013, and one or more

generic equivalents of Niaspan would have been on the market at all times after Barr entered. The

Defendants’ Reverse Payment Agreement allowed Kos (and later Abbott and AbbVie) to exclude

competition in the market for Niaspan products, leading to higher prices paid by Plaintiffs and all

other members of the Class.

          134.   But for the Defendants’ anticompetitive agreement, Kos would have launched an

authorized generic to compete with Barr as soon as Barr entered. Other generic manufacturers



                                            Page 45 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 46 of 68 PAGEID #: 46



would have entered the market at some point after Barr’s 180-day exclusivity period expired.

       135.     But for the Defendants’ illegal conduct, generic competition would have forced

down the price of branded Niaspan, and price competition among the generic suppliers would have

been intense.

       136.     But for the Defendants’ illegal conduct, Plaintiffs and members of the Class would

have paid less for Niaspan and/or its AB-rated bioequivalent products. The Defendants’ conduct

directly injured Plaintiffs and the Class by forcing them to pay hundreds of millions of dollars in

overcharges.

       137.     As a result of the delay in generic competition brought about by the Defendants’

Reverse Payment Agreement, Plaintiffs and the Class paid more for Niaspan products than they

would have paid absent Defendants’ illegal conduct.

       138.     Barr, Teva and the other ANDA applicants seeking to market generic equivalents

to Niaspan had extensive experience in the pharmaceutical industry, including in obtaining

approval for ANDAs, manufacturing commercial launch quantities adequate to meet market

demand, marketing generic pharmaceutical products, and paying and receiving consideration for

selective waiver and/or relinquishment of 180-day first-to-file marketing exclusivities.

       139.     Upon generic entry, generic equivalents of brand-name drugs are priced

significantly below the branded drug to which they are AB-rated. As a result, upon generic entry,

virtually all branded drug purchases are rapidly switched to generic equivalents of the drug. As

more generic manufacturers enter the market, prices for a generic equivalent of a drug fall even

further because of increasing price competition.

       140.     This price competition enables all end-payors of the drugs to: (a) purchase generic

equivalents of the drug at a substantially lower price than the brand; (b) purchase generic



                                           Page 46 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 47 of 68 PAGEID #: 47



equivalents of the drug at a lower price; and/or (c) purchase the brand drug at a reduced price.

Consequently, brand name drug manufacturers have a keen financial interest in delaying the onset

of generic competition, and purchasers experience substantial cost inflation from that delay.

        141.     If generic competitors had not been unlawfully prevented from entering the market,

end-payors, such as Plaintiffs and members of the Class, would have paid less for Niaspan products

by (a) substituting purchases of less-expensive AB-rated generic equivalents of Niaspan for their

purchases of more-expensive brand-name Niaspan, and (b) purchasing brand-name Niaspan at a

reduced price.

        142.     Moreover, due to the Defendants’ conduct, other generic manufacturers were

discouraged from and/or delayed in developing generic equivalents of Niaspan.

        143.     Thus, the Defendants’ unlawful conduct deprived Plaintiffs and the Class of the

benefits of competition that the antitrust laws were designed to ensure.

                                  VIII. ANTITRUST IMPACT

        144.     During the relevant period, Plaintiffs and members of the Class purchased

substantial amounts of Niaspan indirectly from Kos, Abbott and AbbVie. As a result of

Defendants’ illegal conduct, members of the Class were compelled to pay artificially inflated

prices for their Niaspan requirements at the point of sale (e.g., the pharmacy counter or mail order

pharmacy). Those prices were substantially greater than the prices that members of the Class would

have paid absent the illegal conduct alleged herein. Class members were deprived of the

opportunity to purchase lower-priced generic equivalents of Niaspan, and suffered antitrust impact

at the point of sale.

        145.     As a consequence, Plaintiffs and members of the Class have sustained substantial

losses and damage to their business and property in the form of overcharges. The full amount and



                                           Page 47 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 48 of 68 PAGEID #: 48



forms and components of such damages will be calculated after discovery and upon proof at trial.

       146.    Further, the institutional structure of pricing and regulation in the pharmaceutical

drug industry assures that overcharges at the higher level of distribution are passed on to end-

payors. Wholesalers and retailers passed on the inflated prices of Niaspan to the Plaintiffs and

members of the Class.

       147.    The Defendants’ anticompetitive actions enabled Kos, Abbott and AbbVie to

indirectly charge consumers and third-party payors prices in excess of what they otherwise would

have been able to charge absent the Defendants’ unlawful actions.

       148.    The prices were inflated as a direct and foreseeable result of the Defendants’

anticompetitive conduct.

       149.    The inflated prices that the Class has paid are traceable to, and the foreseeable result

of, the overcharges by Kos, Abbott and AbbVie.

                                IX. CLASS ACTION ALLEGATIONS

       150.    Plaintiffs, on behalf of themselves and all Class members, seek damages, measured

as overcharges, trebled, against Defendants based on allegations of anticompetitive conduct in the

market for Niaspan.

       151.    Plaintiffs bring this action on behalf of themselves and the following classes, under

Fed. R. Civ. P. 23(a), and (b)(3):

    Class 1: All Medicare Advantage plans and related entities in the United States and
    its territories who purchased, paid, provided reimbursement, and/or possess the
    recovery rights to reimbursement, for some or all of the purchase price of Niaspan
    (or a generic equivalent of Niaspan) pursuant to Medicare Part C and D contracts
    offering Medicare Part D services from any of the Defendants or their predecessors,
    during the period March 30, 2005 through and until the anticompetitive effects of
    Defendants’ unlawful conduct cease (the “Class Period”).

    Class 2: All MAO, MA-PD, or PDP sponsors and related entities in the United
    States and its territories who purchased, paid, provided reimbursement, and/or

                                           Page 48 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 49 of 68 PAGEID #: 49



    possess the recovery rights to reimbursement, for some or all of the purchase price of
    Niaspan (or a generic equivalent of Niaspan) pursuant to Medicare Part D contracts
    from any of the Defendants or their predecessors, during the period March 30, 2005
    through and until the anticompetitive effects of Defendants’ unlawful conduct cease
    (the “Class Period”).

       152.    The following persons or entities are excluded from the proposed Class:

       a. Defendants and their officers, directors, management, employees, subsidiaries, or

       affiliates;

       b.      All federal or state government entities other than cities, towns or municipalities

       with self-funded prescription drug plans;

       c.      All persons or entities who purchased Niaspan for purposes of resale or directly

       from Defendants or their affiliates;

       d.      The judges in this case and any members of their immediate families; and

       e.      All Counsel of Record.

       153.    Members of the Class are so numerous that joinder is impracticable. Plaintiffs

believe that there are hundreds of thousands of Class members.

       151. Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs and

all members of the Class were damaged by the same wrongful conduct of Defendants, i.e., they

paid artificially inflated prices for Niaspan and were deprived of the benefits of earlier and more

robust competition from cheaper generic equivalents of Niaspan as a result of the Defendants’

wrongful conduct.

       152. Plaintiffs will fairly and adequately protect and represent the interests of the Class.

The interests of the Plaintiffs are coincident with, and not antagonistic to, those of the Class.

       153. Plaintiffs are represented by counsel with experience in the prosecution of class action

antitrust litigation--especially involving pharmaceutical products.



                                           Page 49 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 50 of 68 PAGEID #: 50



       154. Questions of law and fact common to the members of the Class predominate over

questions that may affect only individual Class members because Defendants have acted on

grounds generally applicable to the entire Class, thereby making overcharge damages with respect

to the Class as a whole appropriate. Such generally applicable conduct is inherent in Defendants’

wrongful conduct.

       155. Questions of law and fact common to the Class include:

       a. whether Kos, Abbott or AbbVie entered into a contract, combination, and/or conspiracy

       with Barr or Teva to restrain trade;

       b. whether Kos (and its successors) paid cash and/or other valuable consideration to Barr

       (and its successors) as compensation for a promise to delay the launch of a generic product

       that would have competed with Niaspan;

       c. whether Defendants unlawfully excluded competitors and/or potential competitors from

       the market for Niaspan;

       d. whether Defendants unlawfully delayed or prevented generic manufacturers from

       coming to market in the United States;

       e. whether the activities of Defendants as alleged herein have substantially affected

       interstate and intrastate commerce;

       f. whether the Defendants have a pro-competitive justification for their conduct, and if so,

       whether that justification outweighs the anticompetitive impact of their conduct;

       g. whether, and to what extent, Defendants’ conduct caused antitrust injury (e.g.,

       overcharges) to Plaintiffs and the members of the Class; and

       h. the quantum of aggregate overcharge damages to be awarded to the Class.




                                          Page 50 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 51 of 68 PAGEID #: 51



       156. Class action treatment is a superior method for the fair and efficient adjudication of

the controversy. Such treatment will permit a large number of similarly situated, geographically

dispersed persons or entities to prosecute their common claims in a single forum simultaneously,

efficiently, and without the unnecessary duplication of evidence, effort, or expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons or entities a method for obtaining redress on claims that could

not practicably be pursued individually, substantially outweighs potential difficulties in the

management of this class action.

       157. Plaintiffs know of no special difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

       158. If required, Plaintiffs will propose one or more subclass(es), as the record becomes

more developed.

                   IX. INTERSTATE AND INTRASTATE COMMERCE

       159.    Defendants’ anticompetitive conduct has affected interstate, intrastate and foreign

commerce.

       160.    At all relevant times, Kos, Abbott and/or AbbVie have manufactured, promoted,

distributed, and sold substantial amounts of Niaspan in a continuous and uninterrupted flow of

commerce throughout the United States and across state and national lines. In furtherance thereof,

at all relevant times, Defendants have transmitted funds, contract, invoices, and other forms of

business communications and transactions in a continuous and uninterrupted flow of commerce

throughout the United States and across state and national lines.

       161.    Defendants’ anticompetitive conduct had and continues to have substantial

intrastate effects. Among other things, it prevented, until September 20, 2013, any and all generic



                                          Page 51 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 52 of 68 PAGEID #: 52



competition from entering the market for extended release niacin, thus preventing retailers within

each state from offering generic equivalents of Niaspan to End-Payors within their respective

states.

  X. FRAUDULENT CONCEALMENT TOLLING THE STATUTE OF LIMITATIONS

          162.   Plaintiffs and members of the Class had no knowledge of Defendants’ unlawful

self-concealing agreement and could not have discovered the conspiracy through the exercise of

reasonable diligence during the applicable limitations periods.

          163.   This is so both because the nature of Defendants’ conspiracy was self-concealing

and because Defendants employed deceptive practices and techniques of secrecy to avoid detection

of, and to fraudulently conceal, their contract, combination, conspiracy, and conduct.

Notwithstanding the self-concealing nature of their conspiracy, Defendants and their co-

conspirators wrongfully and affirmatively concealed the existence of their continuing combination

and conspiracy from Plaintiffs by, among other things:

          a.     Concealing the amounts that Kos was to pay to Barr under the Agreement;

          b.     Concealing the fact that those amounts far exceeded any lawful economic benefit

                 that Kos received from Barr under the Agreement;

          c.     Issuing a Joint Press Release on April 13, 2005 that claimed that those payments

                 were compensation for Barr promoting Niaspan to obstetricians and gynecologists,

                 and as compensation for Barr agreeing to stand by as a backup supplier, when in

                 fact Kos was paying Barr not to launch a generic equivalent of Niaspan;

          d.     In that same Joint Press Release, proclaiming that the Agreement would permit Barr

                 to launch a generic equivalent to Niaspan in 2013, which was supposedly

                 “approximately four years earlier than the last-to-expire Kos patent,” without



                                           Page 52 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 53 of 68 PAGEID #: 53



         stating that the Agreement substantially delayed generic entry, by both Barr and

         Kos, compared to when it would have occurred absent the unlawful payments;

   e.    Repeating those false and misleading statements about the Agreement (along with

         other similarly misleading statements about the Agreement) in publicly-filed

         documents (including Kos’ 10-K filing dated March 16, 2005 at pp. 13-14, 18-19;

         Kos’ 10-Q filing dated May 10, 2005 at p. 15; Kos’ 10-Q filing dated August 9,

         2005, at p. 24; Kos’ 10-Q filing dated November 9, 2005, at p. 25; Kos 10-K filing

         dated March 10, 2006, at pp. 4, 26; Kos’ 10-Q filing dated May 10, 2006 at pp. 23,

         28-29; Kos’ 10-Q filing dated September 14, 2006 at pp. 35, 41; Kos’ 10-Q filing

         dated November 9, 2006 at pp. 29, 33; Barr’s 10-Q filing dated November 2, 2005,

         at pp. 17-18; Barr’s 10-Q filing dated May 6, 2005, at pp. 18-19; and Barr’s 10-K

         filing dated September 13, 2005);

   f.    Repeating those same false and misleading statements in the Agreement (including

         ¶ 4 of the Co-Promotion Agreement; Article 7 of the License and Manufacturing

         Agreement; and the “Whereas” clauses of the Settlement and License Agreement);

   g.    During conference calls with investment bank analysts, refusing to answer direct

         questions from analysts in the financial community who asked about the financial

         terms of the payments that Kos was making to Barr (including an April 13, 2005

         Conference Call, in which Barr’s Chief Executive Officer Bruce Downey refused

         to provide details when asked about the financial terms of the Agreement, and

         including an August 4, 2005 Conference Call, in which Kos’ Interim Chief

         Financial Officer Juan Rodriguez refused to provide details of those financial

         terms); and



                                   Page 53 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 54 of 68 PAGEID #: 54



       h.       Filing misleadingly redacted versions of the Agreement with the United States

                Securities and Exchange Commission (Submitted as Exhibits 10.2, 10.3 and 10.4

                to Kos’ 10-Q filing dated August 9, 2005), so as to conceal the financial terms of

                the Agreement.

       164.     Because the conspiracy was both self-concealing and affirmatively concealed by

Defendants and their co-conspirators, Plaintiffs and members of the Class had no knowledge of

the conspiracy or of any facts or information that would have caused a reasonably diligent person

to investigate whether a conspiracy existed.

       165.     As a result of Defendants’ fraudulent concealment, all applicable statutes of

limitations affecting the Plaintiffs’ and the Class’s claims have been tolled.

                                 XI. CONTINUING VIOLATION

       166.     This Complaint alleges a continuing course of conduct (including conduct within

the limitations periods), and Defendants’ unlawful conduct has inflicted continuing and

accumulating harm within the applicable statutes of limitations. Thus, Plaintiffs and the members

of the Class can recover for damages that they suffered during any applicable limitations period.

                                  XII. CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
            For Conspiracy and Combination in Restraint of Trade Under State Law
                                  (Against All Defendants)

       167.     Plaintiffs incorporate by reference the preceding allegations and paragraphs.

       168.     In 2005, Kos and Barr entered into an Agreement to suppress generic competition

for Niaspan, and the Agreement has continued as an ongoing agreement since then. Abbott, Teva

and AbbVie each joined and continued the unlawful Agreement to suppress generic competition.

The Agreement has involved the conduct set forth above. The Agreement is and was a contract,



                                           Page 54 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 55 of 68 PAGEID #: 55



combination, and/or conspiracy that substantially, unreasonably, and unduly restrained trade in the

relevant market, the purpose and effect of which was to:

       a.      Allocate all sales of Niaspan in the United States to Kos, Abbott and AbbVie until

               September 20, 2013;

       b.      Prevent each of the participating companies from selling a generic equivalent or

               version of Niaspan in the United States until September 20, 2013;

       c.      Prevent other generic manufacturers from selling generic equivalents of Niaspan in

               the United States until 2014;

       d.      Fix the price that Plaintiffs and members of the Class would pay for Niaspan; and

       e.      Fix the price that Plaintiffs and members of the Class would pay for a generic

               equivalent to Niaspan when that product launched.

       169.    The Agreement has harmed Plaintiffs and the Class as set forth above.

       170.    The Agreement has covered a sufficiently substantial percentage of the relevant

market to harm competition.

       171.    The Agreement between Defendants is a horizontal market allocation and price

fixing agreement between actual and potential competitors and is an unreasonable restraint of

trade, in violation of state antitrust law, under a “rule of reason” analysis.

       172.    There is and was no legitimate, non-pretextual, procompetitive business

justification for the Agreement that outweighs its harmful effect. Even if there were such a

justification, the Agreement is and was broader than necessary to achieve any conceivable

procompetitive purpose.

       173.    By engaging in the foregoing conduct, Defendants have intentionally and

wrongfully engaged in a conspiracy or combination in restraint of trade, in violation of the



                                            Page 55 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 56 of 68 PAGEID #: 56



following state antitrust laws:

       a.      Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases (or payments of,

               or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Arizona by members of the Class;

       b.      Cal. Bus. & Prof Code §§ 16700, et seq., and California common law with respect

               to purchases (or payments of, or reimbursements of, some or all of the purchase

               price) of Niaspan (and its generic equivalent) in California by members of the

               Class;

       c.      D.C. Code §§ 28-4502, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in the District of Columbia by members of the Class;

       d.      Iowa Code §§ 553 et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Iowa by members of the Class;

       e.      Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Kansas by members of the Class;

       f.      Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases (or payments of,

               or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Maine by members of the Class;

       g.      Md. Code Ann., Com. Law § 11-201, et seq., with respect to purchases (or

               payments of, or reimbursements of, some or all of the purchase price) of Niaspan

               (and its generic equivalent) in Maine by members of the Class;



                                          Page 56 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 57 of 68 PAGEID #: 57



   h.    Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to purchases (or

         payments of, or reimbursements of, some or all of the purchase price) of Niaspan

         (and its generic equivalent) in Michigan by members of the Class;

   i.    Minn. Stat. §§ 325D.51, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Minnesota by members of the Class;

   j.    Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Mississippi by members of the Class;

   k.    Neb. Code Ann. §§ 59-801, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Nebraska by members of the Class;

   l.    Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases (or payments

         of, or reimbursements of, some or all of the purchase price) of Niaspan (and its

         generic equivalent) in Nevada by members of the Class;

   m.    N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in New Mexico by members of the Class;

   n.    New York General Business Law § 340, et seq., with respect to purchases (or

         payments of, or reimbursements of, some or all of the purchase price) of Niaspan

         (and its generic equivalent) in New York by members of the Class;

   o.    N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic



                                   Page 57 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 58 of 68 PAGEID #: 58



         equivalent) in North Carolina by members of the Class;

   p.    N.D. Cent. Code §§ 51-08.1-02, et seq., with respect to purchases (or payments of,

         or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in North Dakota by members of the Class;

   q.    Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Oregon by members of the Class;

   r.    P.R. Laws Ann. Tit. 70 §§ 257, et seq. with respect to purchases (or payments of,

         or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Rhode Island by members of the Class;

   s.    R.I Gen Laws §§ 6-36-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Rhode Island by members of the Class;

   t.    Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases (or payments of,

         or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Tennessee by members of the Class;

   u.    Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases (or payments of,

         or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Utah by members of the Class who are either citizens of Utah or

         residents of Utah;

   v.    Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Vermont by members of the Class;



                                    Page 58 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 59 of 68 PAGEID #: 59



       w.      W.Va. Code §§ 47-18-3, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in West Virginia by members of the Class; and

       x.      Wis. Stat. §§ 133.03, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Wisconsin by members of the Class.

       174.    Plaintiffs and members of the Class have been injured in their business or property

by reason of Defendants’ antitrust violations alleged in this Claim. Their injuries consist of: (1)

being denied the opportunity to purchase lower-priced generic equivalents to Niaspan, and (2)

paying higher prices for Niaspan products than they would have paid in the absence of Defendants’

conduct. These injuries are of the type the antitrust laws of the above States were designed to

prevent, and flow from that which makes Defendants’ conduct unlawful.

       175.    As successors in interest to Kos, Abbott and AbbVie are liable for all unlawful

conduct committed by Kos during the relevant period, and are liable for all damages that resulted

from Kos’ unlawful conduct. And by joining an ongoing unlawful agreement to restrain trade,

Abbott and AbbVie are liable for all conduct -- and damages following from all conduct -- that

occurred prior to the date that they joined the ongoing unlawful course of conduct. In addition,

Abbott and AbbVie are liable for all damages resulting from their own unlawful conduct.

       176.    As a successor in interest to Barr, Teva is liable for all unlawful conduct committed

by Barr during the relevant period, and is liable for all damages that resulted from Barr’s unlawful

conduct. And by joining an ongoing unlawful agreement to restrain trade, Teva is liable for all

conduct -- and damages following from all conduct -- that occurred prior to the date that Teva

joined the ongoing unlawful course of conduct. In addition, Teva is liable for all damages resulting



                                          Page 59 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 60 of 68 PAGEID #: 60



from its own unlawful conduct.

       177.    Under the applicable state statutes, all required notices have been sent to the

relevant state agencies with respect to these claims.

       178.    Plaintiffs and the Class seek damages and multiple damages as permitted by law

for their injuries by Defendants’ violations.

       179.    The Defendants are jointly and severally liable for all damages suffered by the

Plaintiffs and the members of the Class.

                              SECOND CLAIM FOR RELIEF
                 For Unfair And Deceptive Trade Practices Under State Law
                                 (Against All Defendants)

       180.    Plaintiffs incorporate by reference the preceding allegations and paragraphs.

       181.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As

a direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable,

and fraudulent conduct, Plaintiffs and Class members were deprived of the opportunity to purchase

a generic equivalent of Niaspan and forced to pay higher prices for their Niaspan requirements.

       182.    For years, there was a gross disparity between the price that Plaintiffs and the Class

members paid for the brand product and the value received, given that much cheaper substitute

generic products should have been available.

       183.    By engaging in the foregoing conduct, Defendants have engaged in unfair

competition or unfair or deceptive acts or practices in violation of the following state unfair and

deceptive trade practices and consumer fraud laws:

       a.      Cal. Bus. & Prof Code §§ 17200, et seq., with respect to purchases (or payments

               of, or reimbursements of, some or all of the purchase price) of Niaspan (and its



                                           Page 60 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 61 of 68 PAGEID #: 61



         generic equivalent) in California by members of the Class;

   b.    Colo. Rev. Stat. Ann. 6-1-105, et seq. , with respect to purchases (or payments of,

         or reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Colorado by members of the Class

   c.    6 Del. C. § 2533, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Delaware by members of the Class;

   d.    D.C. Code §§ 28-3901, et seq., with respect to the purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in the District of Columbia by members of the Class;

   e.    Fla. Stat. §§ 501.201, et seq., with respect to purchases of Niaspan (and its generic

         equivalent) in Florida by members of the Class;

   f.    Idaho Code Ann. 48-607, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Massachusetts by members of the Class;

   g.    Mass. Ann. Laws ch. 93A, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Massachusetts by members of the Class;

   h.    Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

         purchases (or payments of, or reimbursements of, some or all of the purchase price)

         of Niaspan (and its generic equivalent) in Minnesota by members of the Class;

   i.    Missouri Stat. §§ 407.010, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic



                                    Page 61 of 68
Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 62 of 68 PAGEID #: 62



         equivalent) in Missouri by members of the Class;

   j.    N.H. Rev. Stat. §§ 358-A:1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in New Hampshire by members of the Class;

   k.    N.M. Stat. §§ 57-12-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in New Mexico by members of the Class;

   l.    N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in New York by members of the Class;

   m.    N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in North Carolina by members of the Class;

   n.    73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Pennsylvania by members of the Class;

   o.    R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in Rhode Island by members of the Class

   p.    S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases (or payments of, or

         reimbursements of, some or all of the purchase price) of Niaspan (and its generic

         equivalent) in South Dakota by members of the Class;




                                   Page 62 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 63 of 68 PAGEID #: 63



       q.      Tenn. Code §§ 47-18-101, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) of Niaspan (and its generic equivalent) in Tennessee by members of the

               Class; and

       r.      Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases (or payments of, or

               reimbursements of, some or all of the purchase price) of Niaspan (and its generic

               equivalent) in Virginia by members of the Class.

       184.    Plaintiffs and members of the Class have been injured in their business and property

by reason of Defendants’ anticompetitive, unfair or deceptive acts alleged in this Claim. Their

injury consists of paying higher prices for Niaspan than they would have paid in the absence of

these violations. This injury is of the type the state consumer protection statutes were designed to

prevent and directly results from Defendants’ unlawful conduct.

       185.    As successors in interest to Kos, Abbott and AbbVie are liable for all unlawful

conduct committed by Kos during the relevant period, and are liable for all damages that resulted

from Kos’ unlawful conduct. And by joining an ongoing unlawful agreement to restrain trade,

Abbott and AbbVie are liable for all conduct -- and damages following from all conduct -- that

occurred prior to the date that they joined the ongoing unlawful course of conduct. In addition,

Abbott and AbbVie are liable to all damages resulting from their own unlawful conduct.

       186.    As a successor in interest to Barr, Teva is liable for all unlawful conduct committed

by Barr during the relevant period, and is liable for all damages that resulted from Barr’s unlawful

conduct. And by joining an ongoing unlawful agreement to restrain trade, Teva is liable for all

conduct -- and damages following from all conduct -- that occurred prior to the date that Teva

joined the ongoing unlawful course of conduct. In addition, Teva is liable to all damages resulting



                                          Page 63 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 64 of 68 PAGEID #: 64



from its own unlawful conduct.

       187.    Under the applicable state statutes, all required notices will be sent to the relevant

state agencies with respect to these claims on or about the date of this filing.

       188.    Plaintiffs and the Class seek damages and multiple damages as permitted by law

for their injuries by Defendants’ violations.

       189.    To the extent permitted by applicable law, the Defendants are jointly and severally

liable for all damages suffered by the Plaintiffs and the members of the Class.

                                  THIRD CLAIM FOR RELIEF
                                      Unjust Enrichment
                                    (Against All Defendants)

       190.    Plaintiffs incorporate by reference the preceding allegations and paragraphs.

       191.    To the extent required, this Third Claim is pled in the alternative from all other

Claims in this Consolidated Complaint. Plaintiffs bring this claim under the laws of Alabama,

Arizona, Arkansas, California, Colorado, Connecticut, Florida, Georgia, Hawaii, Idaho, Indiana,

Illinois, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,

Mississippi, Missouri, New Hampshire, New Jersey, New Mexico, New York, North Carolina,

North Dakota, Ohio, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,

Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and the District of

Columbia, Puerto Rico, and other United States territories.

       192.    Defendants have benefited from the overcharges on their sales of Niaspan resulting

from the unlawful and inequitable acts alleged in this Complaint.

       193.    Defendants’ financial benefits resulting from their unlawful and inequitable

conduct are traceable to overpayments for Niaspan by Plaintiffs and members of the Class.

       194.    Plaintiffs and the Class have conferred upon Defendants an economic benefit, in



                                           Page 64 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 65 of 68 PAGEID #: 65



the nature of profits resulting from unlawful overcharges, to the economic detriment of Plaintiffs

and the Class.

       195.      It would be futile for Plaintiffs and the Class to seek a remedy from any party with

whom they had privity of contract. Defendants have paid no consideration to anyone for any

benefits received indirectly from Plaintiffs and the Class.

       196.      It would be futile for Plaintiffs and the Class to seek to exhaust any remedy against

the immediate intermediary in the chain of distribution from which they indirectly purchased

Niaspan, as they are not liable and would not compensate Plaintiffs for unlawful conduct caused

by Defendants.

       197.      The economic benefit derived by Defendants through charging supracompetitive

and artificially inflated prices for Niaspan is a direct and proximate result of Defendants’ unlawful

practices.

       198.      The financial benefits derived by Defendants rightfully belong to Plaintiffs and the

Class, as Plaintiffs and the Class paid anticompetitive prices during the Class Period, inuring to

the benefit of Defendants.

       199.      It would be inequitable under unjust enrichment principles for the Defendants to be

permitted to retain any of the overcharges for Niaspan derived from Defendants’ unfair and

unconscionable methods, acts, and trade practices alleged in this Complaint.

       200.      Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiffs and the Class.

       201.      Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the Class all unlawful or inequitable proceeds received by them.

       202.      A constructive trust should be imposed upon all unlawful or inequitable sums



                                            Page 65 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 66 of 68 PAGEID #: 66



received by Defendants traceable to Plaintiffs and the Class.

       203.    Plaintiffs and the Class have no adequate remedy at law.

       204.    As successors in interest to Kos, Abbott and AbbVie are liable for all unlawful

conduct committed by Kos during the relevant period, and are liable for all damages that resulted

from Kos’ unlawful conduct. And by joining an ongoing unlawful agreement to restrain trade,

Abbott and AbbVie are liable for all conduct -- and damages following from all conduct -- that

occurred prior to the date that they joined the ongoing unlawful course of conduct. In addition,

Abbott and AbbVie are liable to all damages resulting from their own unlawful conduct.

       205.    As a successor in interest to Barr, Teva is liable for all unlawful conduct committed

by Barr during the relevant period, and is liable for all damages that resulted from Barr’s unlawful

conduct. And by joining an ongoing unlawful agreement to restrain trade, Teva is liable for all

conduct -- and damages following from all conduct -- that occurred prior to the date that Teva

joined the ongoing unlawful course of conduct. In addition, Teva is liable to all damages resulting

from its own unlawful conduct.

                              XIII. DEMAND FOR JUDGMENT

WHEREFORE, Plaintiffs, on behalf of themselves and the Class, demand judgment for the

following relief:

       A.      Determine that this action may be maintained as a class action pursuant to Fed. R.

               Civ. P. 23(a), and (b)(3), direct that reasonable notice of this action, as provided by

               Fed. R. Civ. P. 23(c)(2), be given to the Class, and declare that the Plaintiffs are

               proper representatives of the Class;

       B.      Declare that the conduct alleged herein is in violation of the statutes as set forth

               above, and of the common law of unjust enrichment as set forth above;



                                           Page 66 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 67 of 68 PAGEID #: 67



       C.      Enter joint and several judgments against Defendants in favor of Plaintiffs and the

               Class;

       D.      Grant Plaintiffs and the Class equitable relief in the nature of disgorgement,

               restitution, and the creation of a constructive trust to remedy Defendants’ unjust

               enrichment;

       E.      Award the Class damages and, where applicable, treble, multiple, punitive, and/or

               other damages, in an amount to be determined at trial, including interest;

       F.      Award Plaintiffs and the Class their costs of suit, including reasonable attorneys’

               fees as provided by law; and

       G.      Grant such other further relief as is necessary to correct for the anticompetitive

               market effects caused by the unlawful conduct of Defendants, and as the Court

               deems just.

                                     XIV. JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and the proposed Class, demand a trial by jury on all issues so triable.


                                      Respectfully submitted,

                                      /s/Tracy L. Turner______________
                                      Tracy L. Turner, Of Counsel, (Ohio Bar No. 0069927)
                                      Christopher L. Coffin (Louisiana Bar No. 27902)
                                      PENDLEY, BAUDIN & COFFIN, LLP
                                      2505 Energy Center
                                      1100 Poydras Street
                                      New Orleans, LA 70163
                                      Phone: (504) 355-0086
                                      Fax: (504) 355-0089
                                      tturner@pbclawfirm.com
                                      ccoffin@pbclawfirm.com

                                      Counsel for Plaintiffs

                                          Page 67 of 68
   Case: 1:18-cv-00892-WOB Doc #: 1 Filed: 12/19/18 Page: 68 of 68 PAGEID #: 68



                                CERTIFICATE OF SERVICE

       I hereby certify that this document was filed electronically and is available for viewing and

downloading from the ECF system. Service was made to all parties via the ECF system on this day.

                                     /s/Tracy L. Turner______________
                                     Tracy L. Turner




                                          Page 68 of 68
